--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION


$350,000,000


THIRD AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


September 13, 2018,


among


EL PASO ELECTRIC COMPANY,


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
not in its individual capacity,
but solely in its capacity as successor trustee of the
Rio Grande Resources Trust II,


THE LENDERS PARTY HERETO,


THE ISSUING BANKS PARTY HERETO,


and


MUFG UNION BANK, N.A.,
as Administrative Agent
and Syndication Agent
________________________


MUFG UNION BANK, N.A., JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD., U.S. BANK NATIONAL ASSOCIATION
and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners


JPMORGAN CHASE BANK, N.A., MIZUHO BANK, LTD.,
U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



       
Page
         
ARTICLE I
Definitions
1
           
SECTION 1.01.
Defined Terms
1
 
SECTION 1.02.
Terms Generally
25
         
ARTICLE II
The Credits
25
           
SECTION 2.01.
Commitments
25
 
SECTION 2.02.
Loans
26
 
SECTION 2.03.
Borrowing Procedure
27
 
SECTION 2.04.
Evidence of Debt; Repayment of Loans
28
 
SECTION 2.05.
Fees
29
 
SECTION 2.06.
Interest on Loans
29
 
SECTION 2.07.
Default Interest
30
 
SECTION 2.08.
Alternate Rate of Interest
30
 
SECTION 2.09.
Termination and Reduction of Commitments
30
 
SECTION 2.10.
Conversion and Continuation of Borrowings
31
 
SECTION 2.11.
Optional Prepayment
32
 
SECTION 2.12.
Reserve Requirements; Change in Circumstances
33
 
SECTION 2.13.
Change in Legality
35
 
SECTION 2.14.
Indemnity
35
 
SECTION 2.15.
Pro Rata Treatment
36
 
SECTION 2.16.
Sharing of Setoffs
36
 
SECTION 2.17.
Payments
37
 
SECTION 2.18.
Taxes
37
 
SECTION 2.19.
Replacement or Termination of Lenders Under Certain Circumstances; Duty to
Mitigate
40
 
SECTION 2.20.
Letters of Credit
42
 
SECTION 2.21.
Increase of Commitments
47
 
SECTION 2.22.
Extension of Maturity Date
48
 
SECTION 2.23.
Cash Collateral
49
 
SECTION 2.24.
Defaulting Lenders
50
         
ARTICLE III
Representations and Warranties
53
           
SECTION 3.01.
Organization; Powers
53
 
SECTION 3.02.
Authorization
53
 
SECTION 3.03.
Enforceability
54
 
SECTION 3.04.
Governmental Approvals
54
 
SECTION 3.05.
Financial Statements
54
 
SECTION 3.06.
No Material Adverse Change
54
 
SECTION 3.07.
Subsidiaries
54
 
SECTION 3.08.
Litigation; Compliance with Laws
54

 
i

--------------------------------------------------------------------------------

 
SECTION 3.09.
Federal Reserve Regulations
55
 
SECTION 3.10.
Investment Company Act
55
 
SECTION 3.11.
Use of Proceeds
55
 
SECTION 3.12.
Tax Returns
55
 
SECTION 3.13.
No Material Misstatements
55
 
SECTION 3.14.
Employee Benefit Plans
55
 
SECTION 3.15.
Environmental Matters
56
 
SECTION 3.16.
Insurance
56
 
SECTION 3.17.
Anti-Terrorism Laws, Etc
57
 
SECTION 3.18.
EEA Financial Institutions
57
 
SECTION 3.19.
Beneficial Ownership Certification
57
         
ARTICLE IV
Conditions of Lending
58
           
SECTION 4.01.
All Credit Events
58
 
SECTION 4.02.
Effective Date
58
         
ARTICLE V
Affirmative Covenants
61
           
SECTION 5.01.
Existence; Businesses and Properties
61
 
SECTION 5.02.
Insurance
61
 
SECTION 5.03.
Obligations and Taxes
62
 
SECTION 5.04.
Financial Statements, Reports, etc
62
 
SECTION 5.05.
Litigation and Other Notices
63
 
SECTION 5.06.
Employee Benefits
64
 
SECTION 5.07.
Maintaining Records; Access to Properties and Inspections
64
 
SECTION 5.08.
Use of Proceeds
64
 
SECTION 5.09.
Subsidiary Guarantors
65
 
SECTION 5.10.
Maintenance of Ratings
65
         
ARTICLE VI
Negative Covenants
65
           
SECTION 6.01.
Subsidiary Indebtedness
65
 
SECTION 6.02.
Liens
65
 
SECTION 6.03.
Sale and Lease-Back Transactions
68
 
SECTION 6.04.
Investments, Loans and Advances
68
 
SECTION 6.05.
Mergers, Consolidations, Sales of Assets and Acquisitions
69
 
SECTION 6.06.
Transactions with Affiliates
69
 
SECTION 6.07.
Businesses of Borrowers and Material Subsidiaries
70
 
SECTION 6.08.
Other Agreements
70
 
SECTION 6.09.
Debt to Capitalization Ratio
70
 
SECTION 6.10.
Fiscal Year
70
 
SECTION 6.11.
Use of Proceeds
70
         
ARTICLE VII
Events of Default
71
           
SECTION 7.01.
Events of Default
71

 
ii

--------------------------------------------------------------------------------

ARTICLE VIII
The Administrative Agent
73
           
SECTION 8.01.
Appointment and Authority
73
 
SECTION 8.02.
Rights as a Lender
73
 
SECTION 8.03.
Exculpatory Provisions
73
 
SECTION 8.04.
Reliance by Administrative Agent
75
 
SECTION 8.05.
Delegation of Duties
75
 
SECTION 8.06.
Resignation of Administrative Agent
75
 
SECTION 8.07.
Non-Reliance on Agents and Other Lenders
76
 
SECTION 8.08.
No Other Duties
76
 
SECTION 8.09.
Administrative Agent May File Proofs of Claim
77
 
SECTION 8.10.
Resignation of JPMorgan as Administrative Agent
77
 
SECTION 8.11.
Appointment of MUFG as Successor Administrative Agent
78
 
SECTION 8.12.
Assignment and Assumption
78
 
SECTION 8.13.
Certain ERISA Matters
79
         
ARTICLE IX
Guarantee
80
           
SECTION 9.01.
Guarantee
80
 
SECTION 9.02.
Obligations Not Waived
80
 
SECTION 9.03.
Guarantee of Payment
81
 
SECTION 9.04.
No Discharge or Diminishment of Guarantee
81
 
SECTION 9.05.
Defenses of the Trustee Waived
81
 
SECTION 9.06.
Agreement to Pay; Subrogation
81
 
SECTION 9.07.
Information
82
 
SECTION 9.08.
Termination
82
         
ARTICLE X
Miscellaneous
82
           
SECTION 10.01.
Notices
82
 
SECTION 10.02.
Survival of Agreement
84
 
SECTION 10.03.
Binding Effect
84
 
SECTION 10.04.
Successors and Assigns
84
 
SECTION 10.05.
Expenses; Indemnity
88
 
SECTION 10.06.
Right of Setoff
89
 
SECTION 10.07.
Applicable Law
90
 
SECTION 10.08.
Waivers; Amendment
90
 
SECTION 10.09.
Interest Rate Limitation
91
 
SECTION 10.10.
Entire Agreement
92
 
SECTION 10.11.
WAIVER OF JURY TRIAL
92
 
SECTION 10.12.
Severability
92
 
SECTION 10.13.
Counterparts
93
 
SECTION 10.14.
Headings
93
 
SECTION 10.15.
Jurisdiction; Consent to Service of Process
93
 
SECTION 10.16.
Confidentiality
93
 
SECTION 10.17.
Texas Revolving Credit Statute
94
 
SECTION 10.18.
No Recourse; Multiple Capacities
94

 
iii

--------------------------------------------------------------------------------

 
SECTION 10.19.
Limited Representations, Warranties and Covenants of Trustee
94
 
SECTION 10.20.
USA Patriot Act Notice
95
 
SECTION 10.21.
Amendment and Restatement
95
 
SECTION 10.22.
Acknowledgement and Consent to Bail-in of EEA Financial Institutions
96



SCHEDULES



Schedule 1.01
L/C Issuing Bank Sublimit

Schedule 2.01
Commitments

Schedule 2.20
Existing Letters of Credit

Schedule 3.04
Governmental Approvals

Schedule 3.07
Subsidiaries

Schedule 3.08
Litigation and Compliance with Laws

Schedule 3.15
Environmental Matters

Schedule 6.02
Liens

Schedule 6.04
Certain Investments



EXHIBITS



Exhibit A
Form of Administrative Questionnaire

Exhibit B
Form of Assignment and Acceptance

Exhibit C
Form of Borrowing Request

Exhibit D
Form of Subsidiary Guarantee Agreement

 
iv

--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 13, 2018 (as
amended from time to time, this “Agreement”), among EL PASO ELECTRIC COMPANY, a
Texas corporation (“El Paso”), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
a national banking association with trust powers, not in its individual
capacity, but solely in its capacity as successor trustee of the Rio Grande
Resources Trust II (said trustee being the successor to JPMorgan Chase Bank,
N.A., formerly known as JPMorgan Chase Bank, successor by merger to The Chase
Manhattan Bank, successor by merger to Chase Bank of Texas, National
Association, successor by change of name to Texas Commerce Bank National
Association, as trustee of the Rio Grande Resources Trust II) (in such capacity,
including any successor thereto, the “Trustee”; each of El Paso and the Trustee
is referred to individually herein as a “Borrower” and collectively as the
“Borrowers”), the Lenders (as defined in Article I) named herein and from time
to time party hereto, the Issuing Banks (as defined in Article I) named herein
and from time to time party hereto, MUFG UNION BANK, N.A., as administrative
agent (in such capacity, including any successor thereto, the “Administrative
Agent”) for the Lenders and the Issuing Banks, and MUFG UNION BANK, N.A., as
syndication agent (in such capacity, including any successor thereto, the
“Syndication Agent”).


The Borrowers, certain Lenders, JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Resigning Agent”) and as issuing bank, and the
Syndication Agent previously entered into that certain Second Amended and
Restated Credit Agreement, dated as of January 14, 2014 (as supplemented
pursuant to the Extension and Increase Confirmation, dated as of January 9,
2017, and as further amended, supplemented or otherwise modified from time to
time prior to the date hereof, the “Existing Credit Agreement”). The parties
hereto desire to amend and restate the Existing Credit Agreement, on the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree that the Existing Credit Agreement is
hereby amended and restated in its entirety, without novation, as follows:


ARTICLE I


Definitions


SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:


“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.


“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.


“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
 

--------------------------------------------------------------------------------



“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).


“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as shall be approved by the Administrative
Agent.


“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.


“Agent” shall mean each of the Administrative Agent and the Syndication Agent.


“Aggregate Credit Exposure” shall mean the aggregate amount of the Lenders’
Credit Exposures.


“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for an Interest Period
of one month beginning on such day (or, if such day is not a Business Day, the
immediately preceding Business Day) plus 1% (provided that, for the avoidance of
doubt, such Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 (or on any successor or substitute screen or page
of such service) at approximately 11:00 a.m. London time two Business Days prior
to such day or shall otherwise calculated in accordance with the definition of
“LIBO Rate”). If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.


“Anti-Corruption Laws” shall have the meaning assigned to such term in Section
3.17(c).


“Anti-Terrorism Order” shall mean Executive Order 13224 of September 23, 2001,
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), as amended from
time to time.


“Applicable Percentage” of any Lender at any time shall mean the percentage of
the Total Commitment represented by such Lender’s Commitment. In the event the
Commitments shall have expired or been terminated, the Applicable Percentages
shall be determined on the basis of the Commitments most recently in effect.


“Applicable Ratings” shall mean at any time the credit ratings at such time by
the Rating Agencies of the Index Debt.
 
2

--------------------------------------------------------------------------------



“Applicable Spread” shall mean, for any day, with respect to any Eurodollar Loan
or ABR Loan, or with respect to the Commitment Fee, as the case may be, the
applicable percentage set forth below under the caption “LIBOR Spread”, “ABR
Spread” or “Commitment Fee”, as the case may be, based upon the higher of the
Applicable Ratings:



 
Applicable Ratings
(S&P/Moody’s)
LIBOR
Spread
ABR
Spread
Commitment Fee
         
Category 1
A/A2 or better
0.875%
0.0875%
0.100%
         
Category 2
A-/A3
1.000%
0.100%
0.125%
         
Category 3
BBB+/Baa1
1.125%
0.125%
0.175%
         
Category 4
BBB/Baa2
1.250%
0.250%
0.200%
         
Category 5
BBB-/Baa3
1.500%
0.500%
0.250%
         
Category 6
Less than BBB-/Baa3
(or unrated)
1.750%
0.750%
0.300%



Notwithstanding the foregoing, (a) if (i) both Rating Agencies cease to provide
a current Applicable Rating or (ii) the Applicable Rating of either Rating
Agency shall be below BBB- or Baa3, as the case may be, the Applicable Spread
shall correspond to the percentages listed in Category 6; (b) if the Applicable
Ratings of the Rating Agencies fall within different Categories, and the higher
numbered Category is more than one numbered Category higher than the lower
numbered Category, then the Applicable Spread shall correspond to the
percentages listed in the next higher numbered Category from that of the lower
numbered Category; and (c) at any time after the occurrence and during the
continuation of an Event of Default, the Applicable Spread shall correspond to
the percentages listed in Category 6. The Applicable Spread shall be increased
or decreased in accordance with the foregoing table upon any change in the
Applicable Ratings. The Applicable Ratings in effect at any date are those in
effect at the close of business on such date.


“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.


“Atomic Energy Act” shall mean the Atomic Energy Act of 1954, 42 U.S.C. §§ 2011
et seq. and the rules and regulations promulgated thereunder, as amended from
time to time.


“Augmenting Lender” shall have the meaning assigned to such term in Section
2.21(a).
 
3

--------------------------------------------------------------------------------



“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution


“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.


“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230, as amended,
or any successor thereto.


“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any person whose assets include (for
purposes of Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA
or Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.


“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.


“BONY” shall mean The Bank of New York Mellon Trust Company, N.A., together with
its successors and assigns.


“Borrower” and “Borrowers” shall have the meanings assigned to such terms in the
preamble to this Agreement.


“Borrowing” shall mean a group of Loans of a single Type made by the Lenders to
the same Borrower on a single date and as to which a single Interest Period is
in effect.


“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.


“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.


“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
4

--------------------------------------------------------------------------------



“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Exposure or obligations of Lenders to fund
participations in respect of L/C Exposure, cash or deposit account balances or,
if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Bank. “Cash Collateral” shall have a meaning analogous
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.


A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act)
becomes the “beneficial owner” (within the meaning of Rules 13d-3 and 13d-5 of
the Securities Exchange Act), directly or indirectly, of more than 50% of the
outstanding shares of common stock of El Paso entitled to vote for members of
the board of directors or equivalent governing body of El Paso or (b) a majority
of the members of the Board of Directors of El Paso are not Continuing
Directors; provided, however, that a “Change in Control” shall be deemed not to
have occurred solely as a result of the formation of a holding company for El
Paso as part of any transaction (merger, consolidation, plan of exchange, or
otherwise) in which, immediately following such transaction, (i) such holding
company owns 100% of the common stock of El Paso and (ii) such holding company
is beneficially owned by the former holders of El Paso’s common stock in
substantially the same proportions as their beneficial ownership of El Paso’s
common stock immediately prior to such transaction.


“Change in Law” shall mean (a) the adoption of any law, rule, regulation or
treaty after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.12(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, regulations, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
or, with respect to an Augmenting Lender, in the documentation executed by such
Augmenting Lender pursuant to Section 2.21(a), as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 or pursuant to Section
2.19, (b) increased (with the consent of such Lender) from time to time pursuant
to Section 2.21 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.
 
5

--------------------------------------------------------------------------------



“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).


“Continuing Directors” shall mean, as of any date of determination, any member
of the board of directors of El Paso who (i) was a member of such board of
directors on the Effective Date or (ii) was nominated for election or elected to
such board of directors with the approval of a majority of Continuing Directors
who were members of such board at the time of such nomination or election.


“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.


“Credit Event” shall have the meaning assigned to such term in Section 4.01.


“Credit Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Loans of such Lender
plus the aggregate amount at such time of such Lender’s L/C Exposure.


“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.


“Defaulting Lender” shall mean, subject to Section 2.24(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrowers, the Administrative Agent
or any Issuing Bank in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24(b)) upon delivery of written notice of such
determination to the Borrowers, each Issuing Bank and each Lender.
 
6

--------------------------------------------------------------------------------



“Dodd-Frank Act” shall mean the Dodd-Frank Wall Street Reform and Consumer
Protection Act (Public Law 111-203), as amended.


“dollars” or “$” shall mean lawful money of the United States of America.


“Domestic Subsidiary” shall mean any Subsidiary that is incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.


“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.


“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” shall mean any public administrative authority, any
Governmental Authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.
 
7

--------------------------------------------------------------------------------



“Effective Date” shall mean the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 10.08), which
date is September 13, 2018.


“Effective Date Increasing Lender” shall mean any Existing Lender whose
Commitment (as set forth on Schedule 2.01) exceeds its Commitment (as defined in
the Existing Credit Agreement) under the Existing Credit Agreement immediately
prior to the Effective Date.


“El Paso” shall have the meaning assigned to such term in the preamble to this
Agreement.


“El Paso L/C Exposure” shall mean that part of the L/C Exposure attributable to
all Letters of Credit issued for the account of El Paso.


“El Paso Obligations” shall mean (i) the due and punctual payment of (A) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to El Paso, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (B) all
monetary obligations of El Paso pursuant to the Guarantee in Article IX hereof,
(C) each payment required to be made by El Paso under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide Cash
Collateral and (D) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of El Paso to the
Administrative Agent and the Lenders under this Agreement and the other Loan
Documents and (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of El Paso under or pursuant to this
Agreement and the other Loan Documents.


“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, flora and fauna, natural resources or the workplace.


“Environmental Claim” shall mean any written accusation, allegation, notice of
violation, claim, demand, order, directive, consent decree, cost recovery action
or other cause of action by, or on behalf of, any Governmental Authority or any
person for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the Environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon: (a) the existence, or
the continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases); (b) exposure to any Hazardous Material;
(c) the presence, use, handling, transportation, storage, treatment or disposal
of any Hazardous Material; or (d) the violation or alleged violation of any
Environmental Law or Environmental Permit.
 
8

--------------------------------------------------------------------------------



“Environmental Law” shall mean any and all applicable present and future
treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
Environment, preservation or reclamation of natural resources, the management,
Release or threatened Release of any Hazardous Material or to health and safety
matters, including but not limited to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq. (collectively
“CERCLA”), the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendments of 1984, 42
U.S.C. §§ 6901 et seq., the Federal Water Pollution Control Act, as amended by
the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq., the Clean Air Act of
1970, 42 U.S.C. §§ 7401 et seq., as amended, the Toxic Substances Control Act of
1976, 15 U.S.C. §§ 2601 et seq., the Occupational Safety and Health Act of 1970,
as amended by 29 U.S.C. §§ 651 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq., the Safe Drinking Water
Act of 1974, as amended by 42 U.S.C. §§ 300(f) et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 5101 et seq., the Atomic Energy Act and
Low-Level Radioactive Waste Policy Act, 42 U.S.C. §§ 2014 et seq., as amended,
and any similar or implementing state or local law, and all amendments or
regulations promulgated thereunder.


“Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.


“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with El Paso, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Sections 302 and 4007 of
ERISA and Sections 412 and 4971 of the Code, is treated as a single employer
under Section 414 of the Code.


“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan; (b) the
adoption of any amendment to a Plan that would contravene Section 436 of the
Code or Section 303 of ERISA; (c) a determination that any Plan is in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA)
or any Multiemployer Plan to which El Paso or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years has
made or been obligated to make contributions, is in “endangered status” or
“critical status” within the meaning of Section 432 of the Code; (d) the failure
with respect to any Plan to meet the minimum funding standards (within the
meaning of Section 412 or 430 of the Code or Section 302 or 303 of ERISA),
whether or not waived; (e) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (f) the incurrence of any liability under
Title IV of ERISA with respect to a Plan (other than for PBGC premiums due but
not delinquent) or Multiemployer Plan; (g) the filing of a notice of intent to
terminate a Plan under Section 4041 of ERISA; (h) the receipt by El Paso or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (i) the receipt by El Paso or any ERISA Affiliate of any
notice concerning the imposition of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (j) the occurrence of a non-exempt
“prohibited transaction”, within the meaning of Section 4975 of the Code or
Section 406 of ERISA, with respect to which El Paso or any of the Subsidiaries
is a “disqualified person” (within the meaning of Section 4975 of the Code) or
with respect to which El Paso or any such Subsidiary could otherwise be liable;
and (k) any other event or condition with respect to a Plan or Multiemployer
Plan that could reasonably be expected to result in liability of El Paso.
 
9

--------------------------------------------------------------------------------



“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.


“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.


“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.


“Event of Default” shall have the meaning assigned to such term in Article VII.


“Excluded Taxes” shall mean, with respect to any payment made by any Loan Party
under any Loan Document, any of the following Taxes imposed on or with respect
to a Recipient: (a) Other Connection Taxes, (b) Taxes that would not have arisen
but for a failure by a Non-U.S. Lender to comply with the provisions of Section
2.18(f), and (c) in the case of a Lender (other than an assignee pursuant to a
request by a Borrower under Section 2.19(a)), any U.S. Federal withholding Taxes
under the laws as in effect (including FATCA) on (and, in the case of FATCA,
including any regulations or official interpretations thereof issued after) the
date such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
Taxes pursuant to Section 2.18(a).


“Existing Credit Agreement” shall have the meaning assigned to such term in the
preamble to this Agreement.


“Existing Lender” shall mean a Lender (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement that, on the Effective Date, is a
Lender hereunder.


“Existing Letters of Credit” shall mean the letters of credit issued by JPMorgan
that are set forth in Schedule 2.20.


“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
Effective Date, and any applicable Treasury regulations promulgated thereunder
or published administrative guidance implementing such Sections.
 
10

--------------------------------------------------------------------------------



“FCPA” shall have the meaning assigned to such term in Section 3.17(c).


“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York; provided that (a) if such
day is not a Business Day, the Federal Funds Effective Rate for such day shall
be such rate on such transactions on the immediately preceding Business Day as
so published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upwards, if necessary, to the
nearest 1/100th of 1%) charged to MUFG on such day on such transactions as
determined by the Administrative Agent; provided, further, that if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.


“Federal Power Act” shall mean the Federal Power Act of 1920, 16 U.S.C. §§ 791a
et seq., and the rules and regulations promulgated thereunder, as amended from
time to time.


“Fee Letter” shall mean that certain letter agreement entitled “Amendment and
Extension of the El Paso Electric Company Second Amended and Restated Credit
Agreement”, dated August 15, 2018, between El Paso and MUFG.


“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees, the Upfront Fees, the Issuing Bank Fees and any other fees
payable pursuant to any Other Fee Letter.


“FERC” shall mean the Federal Energy Regulatory Commission, or any Governmental
Authority succeeding to any or all of such Commission’s authority.


“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer, controller or other vice president with
financial planning responsibilities of such person.


“First Mortgage Bonds” shall mean any series of First Mortgage Bonds of El Paso
issued pursuant to a Mortgage Indenture after the Effective Date.


“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Exposure with respect to Letters of Credit issued by such
Issuing Bank other than L/C Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“GAAP” shall mean generally accepted accounting principles in the United States
of America applied on a consistent basis.


“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
11

--------------------------------------------------------------------------------



“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.


“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes, hazardous or toxic substances or wastes, pollutants, solid, liquid or
gaseous wastes, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls (“PCBs”) or
PCB-containing materials or equipment, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.


“Increasing Lender” shall have the meaning assigned to such term in Section
2.21(a).


“Incremental Facility Amount” shall mean, at any time after the Effective Date,
the excess, if any, of (a) $50,000,000 over (b) the aggregate increase in the
Total Commitment established prior to such time pursuant to Section 2.21.


“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, (g)
all Guarantees by such person of Indebtedness of others, (h) all Capital Lease
Obligations of such person, (i) all obligations of such person in respect of
interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging arrangements, (j) the principal
component of all obligations of such person as an account party in respect of
letters of credit (other than any letter of credit in respect of which a
back-to-back letter of credit has been issued under, or in a transaction
permitted by, this Agreement, provided that the commercial bank issuing such
back-to-back letter of credit (if other than any Issuing Bank) has a long-term
senior unsecured debt rating of not less than A- by S&P and not less than A3 by
Moody’s) and (k) the principal component of all obligations of such person as an
account party in respect of bankers’ acceptances. The Indebtedness of any person
shall include the Indebtedness of any partnership in which such person is a
general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof.
 
12

--------------------------------------------------------------------------------



“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by any Loan Party under any Loan Document
and (b) Other Taxes.


“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).


“Index Debt” shall mean the senior, unsecured, non-credit enhanced, long-term
debt of El Paso.


“Initial Maturity Date” shall have the meaning assigned to such term in Section
2.22.


“Interest Payment Date” shall mean, (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing.


“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one (1) week thereafter or
on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one (1), two
(2), three (3) or six (6) months thereafter, in each case, as the applicable
Borrower may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.


“IRS” shall mean the United States Internal Revenue Service.


“Issuing Bank” shall mean (a) each Lender identified on Schedule 1.01 and (b)
any other Lender that agrees (in its sole discretion) to act as an Issuing Bank
hereunder and issue Letters of Credit pursuant to the terms and conditions
hereof and that becomes an Issuing Bank in accordance with Section 2.20(i)
following the Effective Date.


“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).


“Joint Lead Arranger” shall mean each of MUFG, JPMorgan, U.S. Bank National
Association, Wells Fargo Securities, LLC and Mizuho Bank, Ltd. Notwithstanding
anything contained in this Agreement to the contrary, no Lender identified as a
Joint Lead Arranger shall have any separate duties, responsibilities,
obligations, authority or rights as a Joint Lead Arranger.
 
13

--------------------------------------------------------------------------------



“JPMorgan” shall mean JPMorgan Chase Bank, N.A., together with its successors
and assigns.


“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.20.


“L/C Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit.


“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time. The L/C Exposure of any Lender at any time shall mean its Applicable
Percentage of the aggregate L/C Exposure at such time.


“L/C Issuing Bank Sublimit” shall mean, with respect to any Issuing Bank, the
aggregate face amount of Letters of Credit at any one time outstanding that such
Issuing Bank has committed, in writing, to issue in accordance with, and subject
to the terms and conditions set forth in, this Agreement; provided, that the L/C
Issuing Bank Sublimit of each Issuing Bank as of the Effective Date is as set
forth on Schedule 1.01


“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).


“L/C Sublimit” shall mean an amount equal to the lesser of (a) $50,000,000 and
(b) the Total Commitment. The L/C Sublimit is part of, and not in addition to,
the Total Commitment.


“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01, (b)
any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance and (c) any Augmenting Lender, in each case other than
any such financial institution or Augmenting Lender that has ceased to be a
party hereto pursuant to an Assignment and Acceptance.


“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.20 (including, without limitation, all Existing Letters of Credit).


“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the nearest whole multiple of 1/100 of 1%) equal to the greater of (a) 0.00% and
(b) the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor
or substitute screen or page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such screen of such service, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the greater of (i) 0.00% per annum and (ii)
the per annum rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided, however, that if the
Administrative Agent in its reasonable discretion determines that such rate is
no longer capable of being determined or that such circumstance has not arisen
but that the supervisor for the administrator of such rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which such rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrowers shall endeavor to establish an alternate rate of interest to the
rate described in clause (b) above that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time and adequately and fairly reflects the
costs to the Lenders of funding Eurodollar Borrowings (any such proposed
alternate rate, a “LIBOR Successor Rate”). Upon the Administrative Agent and the
Borrowers reaching agreement on a LIBOR Successor Rate, the Administrative Agent
and the Borrowers shall enter into an amendment to this Agreement to reflect
such LIBOR Successor Rate and such other related changes to this Agreement as
may be applicable, and notwithstanding anything to the contrary contained in
Section 10.08, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days after the date a
copy of such amendment is provided to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment;
provided, however, that if the Administrative Agent has notified the Lenders and
the Borrowers that the rate described in clause (b) above is no longer capable
of being determined or is no longer used for determining interest rates for
loans, then unless and until an amendment implementing a LIBOR Successor Rate is
effective, (i) the obligation of the Lenders to make or maintain Eurodollar
Loans will be suspended and (ii) the LIBO Rate component will no longer be
utilized in determining the Alternative Base Rate. Upon receipt of any such
notice pursuant to the immediately preceding proviso, the Borrowers may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans (to the extent of the impacted Eurodollar Loans or Interest
Periods) or, failing that, shall be deemed to have converted such request into a
request for a Borrowing of ABR Loans (except that the LIBO Rate component will
no longer be utilized in determining the Alternative Base Rate for any such
Loans) in the amount specified therein. Notwithstanding anything to the contrary
contained herein, in no event shall a LIBOR Successor Rate at any time be less
than 0.00%.
 
14

--------------------------------------------------------------------------------



“LIBOR Successor Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.


“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
 
15

--------------------------------------------------------------------------------



“Loan Documents” shall mean this Agreement, the Letters of Credit, the Fee
Letter, any Notes, each Subsidiary Guarantee Agreement (if any) and the Other
Fee Letters.


“Loan Parties” shall mean the Borrowers and the Subsidiary Guarantors.


“Loans” shall mean the loans made by the Lenders to the Borrowers pursuant to
Section 2.01. Each Loan shall be a Eurodollar Loan or an ABR Loan.


“Margin Stock” shall have the meaning assigned to such term in Regulation U.


“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations or financial condition of El Paso and the
Subsidiaries, taken as a whole, (b) material impairment of the ability of the
Trustee, El Paso or the Subsidiary Guarantors (taken as a whole) to perform any
of their respective payment or other material obligations under any Loan
Document to which it is or will be a party or (c) material impairment of the
rights of the Lenders under any Loan Document.


“Material Credit Facility” shall mean (a) the Senior Unsecured Notes and (b) any
bank or asset-based credit facilities (whether providing for revolving, letter
of credit or term extensions of credit) that provide for extensions of credit or
commitments therefor in an aggregate amount equal to or greater than
$100,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency on such date) and in respect of which El
Paso or any of its Subsidiaries is obligated on Indebtedness (excluding, for the
avoidance of doubt, this Agreement and any Mortgage Indenture securing First
Mortgage Bonds (a “Credit Facility”); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then the largest Credit Facility shall
be deemed to be a Material Credit Facility.


“Material Subsidiary” shall mean, at any time, (a) a Domestic Subsidiary of El
Paso (other than a Receivables Subsidiary) with consolidated total assets at
such time equal to or greater than 10% of El Paso’s consolidated total assets at
such time or (b) any other Subsidiary which becomes a Subsidiary Guarantor.


“Maturity Date” shall mean the Initial Maturity Date or such later date to which
the Initial Maturity Date is extended pursuant to Section 2.22.


“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.


“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.
 
16

--------------------------------------------------------------------------------



“Mortgage Indenture” shall mean any indenture (including, without limitation,
any indenture entered into by El Paso following the Effective Date) secured by a
mortgage Lien upon El Paso’s Operating Property.


“MUFG” shall mean MUFG Union Bank, N.A., a national banking association,
together with its successors and assigns.


“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.


“New Lender” shall mean any Lender listed on Schedule 2.01 that is not an
Existing Lender.


“non-consenting Lender” shall have the meaning assigned to such term in Section
2.22.


“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.


“Non-U.S. Lender” shall mean a Lender that is not a U.S. Person.


“Note” shall have the meaning assigned to such term in Section 2.04(e).


“Nuclear Fuel” shall have the meaning assigned to such term in the Purchase
Contract.


“Nuclear Waste Act” shall mean the Nuclear Waste Policy Act of 1982, 42 U.S.C.
§§ 10101 et seq., the Nuclear Waste Policy Amendments Act of 1987, 42 U.S.C. §§
10172, 10172a et seq., and the rules and regulations promulgated thereunder, as
amended from time to time.


“Obligations” shall mean, collectively, the Trust Obligations and the El Paso
Obligations.


“Obligation Termination Date” shall have the meaning assigned to such term in
Section 2.12(a).


“Operating Property” shall mean, as of any particular time, (a) all of the real,
personal and mixed property which is an integral part of or is used or to be
used as an integral part of the regulated electric generating, transmission
and/or distribution operations of El Paso, (b) any undivided legal interest of
El Paso in any such property which is jointly owned by El Paso and any other
person or persons and (c) franchises and permits owned by El Paso in connection
with the regulated electric generating, transmission and/or distribution
operations of El Paso, including, without limitation, all of such property which
is acquired by El Paso after the Effective Date; provided, however, that
Operating Property shall not be deemed to include any Operating Property
excepted under a Mortgage Indenture.
 
17

--------------------------------------------------------------------------------



 “Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection arising solely
from such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to any
Loan Document).


“Other Fee Letters” shall mean, collectively, (i) any letter agreements
described in Section 2.05(c)(ii) between any Borrower and any Issuing Bank
setting forth the applicable Issuing Bank Fees payable to such Issuing Bank
and/or the L/C Issuing Bank Sublimit of such Issuing Bank and (ii) any separate
letter agreements with respect to fees payable to any Agent, any Issuing Bank or
any Joint Lead Arranger, in each case, other than the Fee Letter.


“Other Taxes” shall mean, any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.19(a)).


“Participant Register” has the meaning assigned to such term in Section
10.04(f).


“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.


“Permitted Investments” shall mean:


(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;


(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
P-1 (or higher) according to Moody’s or a rating of A-1 (or higher) according to
S&P;


(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank (including the
Trustee) organized under the laws of the United States of America or any state
thereof which has a combined capital and surplus and undivided profits of not
less than $250,000,000;


(d)           investments in obligations of United States Federal agencies
sponsored by the Federal government, including the Federal Home Loan Bank, the
Federal Farm Credit Bank, the Federal Home Loan Mortgage Corporation, the
Federal National Mortgage Association and the Student Loan Marketing
Association;
 
18

--------------------------------------------------------------------------------



(e)           repurchase obligations with a term of not more than seven days for
underlying securities of the type described in clauses (a) and (d) entered into
with financial institutions which have a combined capital and surplus and
undivided profits of not less than $250,000,000;


(f)            investments in tax exempt securities, including municipal issued
notes and bonds and variable-rate demand notes and bonds, having a rating at the
time of acquisition thereof of at least BBB from S&P or Baa from Moody’s;


(g)           investments in corporate bonds or notes having maturities of not
more than three years from the date of acquisition thereof and having a rating
at the time of acquisition thereof of at least BBB from S&P or Baa from Moody’s;


(h)           investments in money market or other mutual funds substantially
all of the assets of which consist of investments of the types described in
clauses (a) through (g) above; and


(i)           other investment instruments approved in writing by the Required
Lenders and offered by financial institutions which have a combined capital and
surplus and undivided profits of not less than $250,000,000.


“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.


“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which El Paso or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Prime Rate” shall mean the variable rate of interest per annum established by
MUFG from time to time as its “reference rate”. Such “reference rate” is set by
MUFG as a general reference rate of interest, taking into account such factors
as MUFG may deem appropriate, it being understood that many of MUFG’s commercial
or other loans are priced in relation to such rate, that it is not necessarily
the lowest or best rate actually charged to any customer and that MUFG may make
various commercial or other loans at rates of interest having no relationship to
such rate. For purposes of this Agreement, each change in the Prime Rate shall
be effective as of the opening of business on the date announced as the
effective date of any change in such “reference rate”.


“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
19

--------------------------------------------------------------------------------



“Purchase Contract” shall mean the Purchase Contract dated as of February 12,
1996, as amended as of February 11, 1999, July 12, 2007, August 17, 2010,
September 23, 2010, June 28, 2018 and the Effective Date, between the Trustee
and El Paso, as the same may be further amended, supplemented or otherwise
modified from time to time in accordance with the provisions thereof and hereof.


“Purchase Contract Default” shall have the meaning assigned to the term “Event
of Default” in Section 19(a) of the Purchase Contract.


“Rating Agency” shall mean S&P and Moody’s.


“Receivables” shall have the meaning assigned to such term in the definition of
“Receivables Facility”.


“Receivables Facility” shall mean one or more receivables financing facilities,
as amended from time to time, the obligations in respect of which are
non-recourse (except for customary representations, warranties, covenants,
servicing obligations and indemnities made in connection with such facilities)
to El Paso and the Subsidiaries (other than any Receivables Subsidiary),
pursuant to which El Paso and/or any Subsidiary transfers its accounts
receivable and other financial and related assets (collectively, “Receivables”)
to a Receivables Subsidiary; provided, that all terms and conditions of, and all
documentation relating to, a Receivables Facility shall be in form and substance
customary to comparable receivables securitization facilities.


“Receivables Facility Documents” shall mean all agreements, in form and
substance customary to a Receivables Facility, that may from time to time be
entered into by El Paso or a Subsidiary in connection with any Receivables
Facility, as such agreements may be amended, supplemented or otherwise modified
from time to time in accordance with the provisions thereof and hereof.


“Receivables Subsidiary” shall mean a wholly owned Domestic Subsidiary of El
Paso formed solely for the purpose of engaging in a Receivables Facility and
which acts as a purchaser of Receivables under a Receivables Facility.


“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) any Issuing Bank.


“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.02(r).


“Regional Transmission Organization” shall mean an entity that satisfies the
minimum characteristics, performs the functions, and accommodates the open
architecture condition set forth in FERC regulations.


“Register” shall have the meaning given such term in Section 10.04(d).


“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
20

--------------------------------------------------------------------------------



“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such person and of
such person’s Affiliates.


“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the environment.


“Remedial Action” shall mean (i) “remedial action” as such term is defined in
CERCLA, 42 U.S.C. § 9601(24), and (ii) all other actions required by any
Governmental Authority or voluntarily undertaken to: (x) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
Environment; (y) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material; or (z) perform studies and
investigations in connection with, or as a precondition to, (x) or (y) above.


“Removal Effective Date” shall have the meaning assigned to such term in Section
8.06(b).


“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure
and unused Commitments representing more than 50% of the sum of all Loans
outstanding, L/C Exposure and unused Commitments at such time; provided, that
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.


“Resignation Effective Date” shall have the meaning assigned to such term in
Section 8.06(a).


“Resigning Agent” shall have the meaning assigned to such term in the preamble
to this Agreement.


“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.


“Rio Grande Resources Trust II” shall mean the trust created by the Trust
Agreement.


“Sanctions” shall have the meaning assigned to such term in Section 3.17(b).


“Sanctioned Countries” shall have the meaning assigned to such term in Section
3.17(b).


“Sanctioned Persons” shall have the meaning assigned to such term in Section
3.17(b).
 
21

--------------------------------------------------------------------------------



“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.


“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.


“Senior Unsecured Notes” shall mean El Paso’s (i) 6.0% Senior Notes due May 15,
2035 in an initial aggregate principal amount of $400,000,000, (ii) 7.5% Senior
Notes due March 15, 2038 in an initial aggregate principal amount of
$150,000,000, (iii) 3.30% Senior Notes due December 15, 2022 in an initial
aggregate principal amount of $150,000,000, (iv) 5.0% Senior Notes due December
1, 2044 in an initial aggregate principal amount of $300,000,000, and (v) 4.22%
Senior Notes due August 15, 2028 in an initial aggregate principal amount of
$125,000,000.


“S&P” shall mean S&P Global Ratings, a business unit of Standard & Poor’s
Financial Services LLC, a subsidiary of S&P Global Inc., and its successors.


“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.


“Stockholders’ Equity” shall mean, as at any date of determination, the
stockholders’ equity at such date of El Paso, as determined in accordance with
GAAP.


“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) that is, at the time any determination
is made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.


“Subsidiary” shall mean any subsidiary of El Paso.
 
22

--------------------------------------------------------------------------------



“Subsidiary Guarantee Agreement” shall mean each guarantee agreement delivered
pursuant to Section 5.09, each substantially in the form of Exhibit D.


“Subsidiary Guarantor” shall mean each Subsidiary that becomes a party to a
Subsidiary Guarantee Agreement.


“Successor Administrative Agent” shall have the meaning assigned to such term in
Section 8.10(a).


“Syndication Agent” shall have the meaning assigned to such term in the preamble
to this Agreement. Notwithstanding anything contained in this Agreement to the
contrary, no Lender identified as the Syndication Agent shall have any separate
duties, responsibilities, obligations, authority or, except as expressly set
forth in this Agreement, rights as Syndication Agent.


“Taxes” shall mean, any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.


“Total Consolidated Capital” shall mean, as at any date of determination, the
sum of Total Consolidated Debt on such date and Stockholders’ Equity at such
date.


“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time. The Total Commitment as of the Effective
Date is $350,000,000.


“Total Consolidated Debt” shall mean, as of any date of determination, all
Indebtedness (other than (a) Indebtedness of the type referred to in clause (i)
of the definition of the term “Indebtedness”, (b) Indebtedness of the type
referred to in clause (j) of the definition of the term “Indebtedness”, except
to the extent of unreimbursed drawings thereunder, and (c) Indebtedness of the
type referred to in clause (k) of the definition of the term “Indebtedness”) of
El Paso at such date.


“Transactions” shall have the meaning assigned to such term in Section 3.02.


“Trust Agreement” shall mean the Trust Agreement dated as of February 12, 1996,
between the Trustee and El Paso, providing for the creation of the Rio Grande
Resources Trust II, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the provisions thereof and hereof.


“Trustee” shall have the meaning assigned to such term in the preamble to this
Agreement.


“Trustee L/C Exposure” shall mean that part of the L/C Exposure attributable to
all Letters of Credit issued for the account of the Trustee.


“Trust Estate” shall have the meaning assigned to such term in the Trust
Agreement.
 
23

--------------------------------------------------------------------------------



“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, and the rules
and regulations promulgated thereunder, as amended from time to time.


“Trust Obligations” shall have the meaning assigned to such term in Section
9.01.


“Trust Senior Unsecured Notes” shall mean the Rio Grande Resources Trust II’s
(i) 5.04% Senior Notes due August 15, 2020 in an initial aggregate principal
amount of $45,000,000 and (ii) 4.07% Senior Guaranteed Notes due August 15, 2025
in an initial aggregate principal amount of $65,000,000.


“Trust Termination Date” shall mean the date of any termination of the Purchase
Contract.


“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.


“Upfront Fees” shall mean the upfront fees payable by El Paso to the
Administrative Agent for the account of each Lender on the Effective Date in an
amount as separately agreed by El Paso and the Administrative Agent in the Fee
Letter.


“USA Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“U.S. Person” shall mean a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.18(f)(ii)(D)(2).


“Wholly Owned Subsidiary” of any person (the “Parent”) shall mean a subsidiary
of the Parent of which securities (except for directors’ qualifying shares) or
other ownership interests representing 100% of the equity or 100% of the
ordinary voting power or 100% of the general partnership interests are, at the
time any determination is being made, owned, controlled or held by the Parent
and/or one or more Wholly Owned Subsidiaries of the Parent.


“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” shall mean any Loan Party and the Administrative Agent.


“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
 
24

--------------------------------------------------------------------------------



SECTION 1.02.           Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that, if El Paso notifies the Administrative
Agent that El Paso wishes to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
Effective Date on the operation of such covenant (or if the Administrative Agent
notifies El Paso that the Required Lenders wish to amend Article VI or any
related definition for such purpose), then El Paso’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to El Paso and
the Required Lenders. Anything in this Agreement or any other Loan Document to
the contrary notwithstanding, GAAP will be deemed to treat any obligation of a
person under a lease (whether existing as of the Effective Date or entered into
in the future) that would have been classified and accounted for as an operating
lease in accordance with GAAP as in effect on December 31, 2017 in a manner
consistent with the treatment of such leases under GAAP as in effect on December
31, 2017, notwithstanding (x) the adoption of any changes in, or (y) any changes
in the application of, GAAP thereafter; provided, that all payments under any
such lease shall continue to be treated as an expense for purposes of
calculating net income. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant or financial ratio) contained herein, the effects of FASB ASC
825, FASB ASC 470-20, FASB ASC-840-40-55 and FASB ASC 842 on financial
liabilities shall be disregarded.


ARTICLE II


The Credits


SECTION 2.01.     Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Trustee or El Paso, at any time
and from time to time on or after the date on which the conditions set forth in
Section 4.02 are satisfied, and until the earlier of the Maturity Date and the
termination of the Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Credit Exposure exceeding such Lender’s Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrowers may borrow, pay or
prepay and reborrow Loans.
 
25

--------------------------------------------------------------------------------



SECTION 2.02.    Loans. i) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to Section
2.02(f), the Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i)(A) with respect to any Eurodollar Borrowing, an integral
multiple of $1,000,000 and not less than $5,000,000 or (B) with respect to any
ABR Borrowing, an integral multiple of $1,000 and not less than $100,000 or (ii)
equal to the remaining available balance of the Commitments.


(b)           Subject to Sections 2.08 and 2.13, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the applicable Borrower
may request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrowers shall not be entitled to
request any Borrowing that, if made, would result in more than eight (8)
Eurodollar Borrowings outstanding hereunder at any time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.


(c)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 2:00 p.m., New York City time, and the Administrative Agent shall by 3:00
p.m., New York City time, credit the amounts so received to an account in the
name of the applicable Borrower maintained with the Administrative Agent and
designated by such Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.


(d)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender and the applicable
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the applicable Borrower until the
date such amount is repaid to the Administrative Agent at (i) in the case of
either Borrower, the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Effective Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.
 
26

--------------------------------------------------------------------------------



(e)           Notwithstanding any other provision of this Agreement, (i) neither
Borrower shall be entitled to request any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date and (ii) the
Trustee shall not be entitled to request any Borrowing on or after the Trust
Termination Date.


(f)            If any Issuing Bank shall not have received from the Trustee or
El Paso, as the case may be, the payment required to be made by Section 2.20(e)
within the time specified in such Section, such Issuing Bank will promptly
notify the Administrative Agent of the L/C Disbursement and the Administrative
Agent will promptly notify each Lender of such L/C Disbursement and its
Applicable Percentage thereof. Each Lender shall pay by wire transfer of
immediately available funds to the Administrative Agent not later than 2:00
p.m., New York City time, on such date (or, if such Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Applicable Percentage of such L/C Disbursement
(it being understood that such amount shall be deemed to constitute an ABR Loan
of such Lender and such payment shall be deemed to have reduced the L/C Exposure
by such amount), and the Administrative Agent will promptly pay to the
applicable Issuing Bank amounts so received by it from the Lenders due to such
Issuing Bank. The Administrative Agent will promptly pay to each Issuing Bank
any amounts received by the Administrative Agent from the Trustee or El Paso, as
the case may be, that are payable to such Issuing Bank pursuant to Section
2.20(e) prior to the time that any Lender makes any payment pursuant to this
paragraph (f); any such amounts received by the Administrative Agent thereafter
will be promptly remitted by the Administrative Agent to the Lenders that shall
have made such payments and to the applicable Issuing Bank, as their interests
may appear. If any Lender shall not have made its Applicable Percentage of such
L/C Disbursement available to the Administrative Agent as provided above, such
Lender and the Trustee or El Paso, as the case may be, severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph to but excluding the date
such amount is paid, to the Administrative Agent at (i) in the case of the
Trustee or El Paso, as the case may be, a rate per annum equal to the interest
rate applicable to ABR Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.


SECTION 2.03.     Borrowing Procedure. In order to request a Borrowing (other
than a deemed Borrowing pursuant to Section 2.02(f), as to which this Section
2.03 shall not apply), the applicable Borrower shall hand deliver or telecopy to
the Administrative Agent a duly completed Borrowing Request (a) in the case of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, on the day of the
proposed Borrowing. Each Borrowing Request shall be irrevocable, shall be signed
by or on behalf of the applicable Borrower and shall specify the following
information: (i) whether the Borrowing then being requested is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed (which shall be an account that complies with the
requirements of Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the Lenders of any notice given pursuant to this
Section 2.03 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.
 
27

--------------------------------------------------------------------------------



SECTION 2.04.     Evidence of Debt; Repayment of Loans. ii) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made to such Borrower
on the Maturity Date; provided, however, that if the Purchase Contract shall
terminate prior to the Maturity Date, the Trustee shall repay the unpaid
principal amount of each Loan made to it on the earlier of (i) the Maturity
Date, (ii) the 150th day following the Trust Termination Date, (iii) if any
Event of Default that is not a Purchase Contract Default shall be in existence
on the Trust Termination Date or shall thereafter occur, the 10th day following
the later to occur of the Trust Termination Date or such Event of Default or
(iv) if a Purchase Contract Default shall have occurred, on (A) the date of such
occurrence or (B) such later date as the Administrative Agent may elect.


(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.


(c)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from each Borrower and each Lender’s share thereof.


(d)           The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.


(e)           Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive a promissory note payable to such
Lender and its registered assigns (each, a “Note”), the interests represented by
such Note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 10.04) be represented by one or more Notes
payable to the payee named therein or its registered assigns.


SECTION 2.05.     Fees. iii) The Borrowers agree, jointly and severally, to pay
to each Lender, through the Administrative Agent, on the last day of March,
June, September and December in each year and on each date on which the
Commitment of such Lender shall expire or be terminated as provided herein, a
commitment fee (a “Commitment Fee”) equal to the Applicable Spread per annum in
effect from time to time on the daily unused amount of the Commitment of such
Lender during the preceding quarter (or other period commencing on the Effective
Date or ending on the Maturity Date or the date on which the Commitments of such
Lender shall expire or be terminated). All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days. The
Commitment Fees due to each Lender shall commence to accrue on the Effective
Date and shall cease to accrue on the date on which the Commitment of such
Lender shall expire or be terminated as provided herein.
 
28

--------------------------------------------------------------------------------



(b)           The Borrowers agree, jointly and severally, to pay to the
Administrative Agent the fees set forth in the Fee Letter at the times and in
the amounts specified therein (the “Administrative Agent Fees”).


(c)           The Borrowers agree, jointly and severally, to pay (i) to each
Lender, through the Administrative Agent, on the last day of March, June,
September and December of each year and on the date on which the Commitment of
such Lender shall be terminated as provided herein, a fee (an “L/C Participation
Fee”) calculated on such Lender’s Applicable Percentage of the daily aggregate
L/C Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period commencing on the
Effective Date or ending on the Maturity Date or the date on which all Letters
of Credit have been canceled or have expired and the Commitments of all Lenders
shall have been terminated) at a rate per annum equal to the Applicable Spread
from time to time used to determine the interest rate on Eurodollar Loans
pursuant to Section 2.06(b) and (ii) to each Issuing Bank, for its own account,
a fronting fee with respect to each Letter of Credit issued by such Issuing
Bank, payable in the amounts and at the times separately agreed upon in writing
by any Borrower and such Issuing Bank (the “Issuing Bank Fees”), as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal,
transfer or extension of any such Letter of Credit or the processing of drawings
thereunder; provided, however, that any such agreement between any Borrower and
such Issuing Bank may set forth the L/C Issuing Bank Sublimit for all Letters of
Credit at any one time outstanding that such Issuing Bank will issue hereunder,
and notwithstanding anything in this Agreement to the contrary, the obligation
of such Issuing Bank to issue Letters of Credit hereunder shall be subject to
such L/C Issuing Bank Sublimit.


(d)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the applicable Issuing Banks. Once paid, none of the Fees shall be refundable
under any circumstances.


SECTION 2.06.     Interest on Loans. iv) Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be, when the Alternate Base Rate is determined by reference to
the Prime Rate and over a year of 360 days at all other times) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Spread in effect from
time to time.


(b)           Subject to the provisions of Section 2.07, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Spread in effect from time to time.
 
29

--------------------------------------------------------------------------------



(c)           Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement.
The applicable Alternate Base Rate, Adjusted LIBO Rate and Applicable Spread for
each Interest Period or day within an Interest Period, as the case may be, shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.


SECTION 2.07.     Default Interest. If either Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, by acceleration or otherwise, or under any other Loan Document,
such Borrower shall on demand from time to time pay interest, to the extent
permitted by law, on such defaulted amount to but excluding the date of actual
payment (after as well as before judgment) (a) in the case of overdue principal,
at the rate otherwise applicable to such Loan pursuant to Section 2.06 plus
2.00% per annum and (b) in all other cases, at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when determined by reference to the Prime Rate and over a year
of 360 days at all other times) equal to the sum of the Alternate Base Rate plus
the Applicable Spread in effect from time to time plus 2.00%.


SECTION 2.08.     Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such dollar deposits are being offered will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or facsimile notice of such determination
to the Borrowers and the Lenders. In the event of any such determination, until
the Administrative Agent shall have advised the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, any request by
either Borrower for a Eurodollar Borrowing pursuant to Section 2.03 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error .


SECTION 2.09.  Termination and Reduction of Commitments. v) The Commitments and
the L/C Commitment shall automatically terminate on the Maturity Date.


(b)           Upon at least three Business Days’ prior irrevocable written or
facsimile notice to the Administrative Agent, the Borrowers may at any time in
whole permanently terminate, or from time to time in part permanently reduce,
the Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $5,000,000 and (ii) the Total Commitment shall not be reduced to an
amount that is less than the Aggregate Credit Exposure at the time; provided
that a notice of termination of the Commitments delivered by the Borrowers may
state that such notice is conditioned upon the effectiveness of other credit
facilities or debt financing (such notice to specify the proposed effective
date), in which case such notice may be revoked by the Borrowers (by notice to
the Administrative Agent on or prior to such specified effective date) if such
condition is not satisfied and the Borrowers shall indemnify the Lenders in
accordance with Section 2.14 in connection therewith.
 
30

--------------------------------------------------------------------------------



(c)           Each reduction in the Commitments hereunder shall be made ratably
among the Lenders in accordance with their respective Commitments. The Borrowers
shall pay to the Administrative Agent for the account of the applicable Lenders,
on the date of each termination or reduction, the Commitment Fees on the amount
of the Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.


SECTION 2.10.     Conversion and Continuation of Borrowings. The applicable
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 11:00 a.m., New York City time, three Business
Days prior to conversion or continuation, to convert any ABR Borrowing into a
Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period, and (c) not later than 11:00 a.m.,
New York City time, three Business Days prior to conversion, to convert the
Interest Period with respect to any Eurodollar Borrowing to another permissible
Interest Period, subject in each case to the following:


(i)           each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;


(ii)           if less than all the outstanding principal amount of any
Borrowing shall be converted or continued, then each resulting Borrowing shall
satisfy the limitations specified in Sections 2.02(a) and 2.02(b) regarding the
principal amount and maximum number of Borrowings of the relevant Type;


(iii)          each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by such Borrower at the time of conversion;


(iv)          if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, such Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.14;


(v)           any portion of a Borrowing maturing in less than one month may not
be converted into or continued as a Eurodollar Borrowing;


(vi)          any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing; and
 
31

--------------------------------------------------------------------------------



(vii)         upon notice to the Borrowers from the Administrative Agent given
at the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurodollar Loan.


Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (A) the identity and amount of the Borrowing that
the applicable Borrower requests be converted or continued, (B) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an ABR
Borrowing, (C) if such notice requests a conversion, the date of such conversion
(which shall be a Business Day) and (D) if such Borrowing is to be converted to
or continued as a Eurodollar Borrowing, the Interest Period with respect
thereto. If no Interest Period is specified in any such notice with respect to
any conversion to or continuation as a Eurodollar Borrowing, the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If a Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be continued into an ABR Borrowing.


SECTION 2.11.     Optional Prepayment. vi) Each Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon written or facsimile notice (or telephone notice promptly confirmed by
written or facsimile notice) to the Administrative Agent before 12:00 (noon),
New York City time (i) in the case of any prepayment of a Eurodollar Borrowing,
at least three Business Days prior to the date designated for such prepayment or
(ii) in the case of any prepayment of an ABR Borrowing, on the date of such
prepayment; provided, however, that each partial prepayment shall be in an
amount that is (x) in the case of any partial prepayment of a Eurodollar
Borrowing, an integral multiple of $1,000,000 and not less than $5,000,000 or
(y) in the case of any partial prepayment of an ABR Borrowing, an integral
multiple of $1,000 and not less than $100,000.


(b)           In the event of a termination of all the Commitments, each
Borrower shall repay or prepay all of its outstanding Borrowings on the date of
such termination, together with accrued interest to but excluding the date of
such payment. In the event of any partial reduction of the Commitments, then (i)
at or prior to the effective date of such reduction or termination, the
Administrative Agent shall notify the Borrowers and the Lenders of the Aggregate
Credit Exposure after giving effect thereto and (ii) if the Aggregate Credit
Exposure would exceed the Total Commitment after giving effect to such reduction
or termination, then the Borrowers shall, on the date of such reduction or
termination, repay or prepay Borrowings in an amount sufficient to eliminate
such excess.


(c)           Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the applicable Borrower to prepay such Borrowing
by the amount stated therein on the date stated therein; provided, that a notice
of prepayment delivered by any Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or debt financing
(such notice to specify the proposed effective date), in which case such notice
may be revoked by such Borrower (by notice to the Administrative Agent on or
prior to such specified effective date) if such condition is not satisfied and
the Borrowers shall indemnify the Lenders in accordance with Section 2.14 in
connection therewith. All prepayments under this Section 2.11 shall be subject
to Section 2.14 but otherwise without premium or penalty. All prepayments under
this Section 2.11 (other than prepayments of ABR Loans prior to the Maturity
Date) shall be accompanied by accrued interest on the principal amount being
prepaid to but excluding the date of payment.
 
32

--------------------------------------------------------------------------------



SECTION 2.12.  Reserve Requirements; Change in Circumstances. vii)
Notwithstanding any other provision of this Agreement, if after the date of this
Agreement, but prior to the first date on which the events described in clauses
(A), (B), (C) and (D) of paragraph (d) of this Section 2.12 shall have occurred
(the “Obligation Termination Date”), any Change in Law shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or any Issuing Bank or shall impose on such Lender or such Issuing Bank or the
London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein or subject any Recipient to any Taxes (other than (i) Taxes imposed on
or with respect to any payment made by any Loan Party under any Loan Document,
which shall be solely governed by Section 2.18, (ii) Other Taxes, and (iii)
Other Connection Taxes on gross or net income, or profits or receipts (including
value-added or similar Taxes, franchise Taxes and branch profits Taxes) of a
Recipient) on its loans, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto,
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan or
increase the cost to any Lender, any Issuing Bank or such other Recipient of
issuing or maintaining any Letter of Credit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Bank or such other Recipient (whether of principal,
interest or otherwise) by an amount deemed by such Lender, such Issuing Bank or
such other Recipient to be material, then the applicable Borrower will pay to
such Lender, such Issuing Bank or such other Recipient, as the case may be, upon
demand such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.


(b)           If any Lender or any Issuing Bank shall have determined that the
adoption after the Effective Date, but prior to the Obligation Termination Date,
of any law, rule, regulation, agreement or guideline regarding capital adequacy
or liquidity requirements, or any change after the Effective Date, but prior to
the Obligation Termination Date, in any such law, rule, regulation, agreement or
guideline (whether such law, rule, regulation, agreement or guideline has been
adopted) or in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or
compliance by any Lender (or any lending office of such Lender) or any Issuing
Bank or any Lender’s or any Issuing Bank’s holding company with any request or
directive regarding capital adequacy or liquidity requirements (whether or not
having the force of law) of any Governmental Authority has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made or
participation in Letters of Credit purchased by such Lender pursuant hereto or
the Letters of Credit issued by such Issuing Bank pursuant hereto to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such applicability,
adoption, change or compliance (taking into consideration such Lender’s or such
Issuing Bank’s policies and the policies of such Lender’s or such Issuing Bank’s
holding company with respect to capital adequacy) by an amount deemed by such
Lender or such Issuing Bank to be material, then from time to time the
applicable Borrower shall pay to such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered. For the avoidance of doubt and notwithstanding anything
herein to the contrary, this Section 2.12(b) shall apply to (x) the Dodd-Frank
Act and all requests, rules, regulations, guidelines or directives thereunder or
issued in connection therewith concerning capital adequacy or liquidity
requirements and (y) all requests, rules, regulations, guidelines or directives
concerning capital adequacy or liquidity requirements promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted, issued or implemented.
 
33

--------------------------------------------------------------------------------



(c)           A certificate of any Lender or any Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as applicable, as specified in paragraph (a) or (b) above
shall be delivered to the applicable Borrower and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender or such Issuing
Bank the amount shown as due on any such certificate delivered by it within 30
days after its receipt of the same.


(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation under
this Section 2.12 for any costs incurred or reduction suffered with respect to
any date so long as such Lender or such Issuing Bank, as applicable, shall have
notified the applicable Borrower that it will demand compensation for such costs
or reduction under paragraph (c) above, not more than 90 days after the later of
(i) such date and (ii) the date on which such Lender or such Issuing Bank, as
applicable, shall have become aware of such costs or reduction. Notwithstanding
the foregoing, no notification contemplated by the preceding sentence shall in
any event be made more than 30 days after the date that (A) all the Obligations
have been indefeasibly paid in full, (B) the Lenders have no further commitment
to lend to either of the Borrowers under this Agreement, (C) the L/C Exposure
has been reduced to zero and (D) the Issuing Banks have no further obligation to
issue Letters of Credit under this Agreement. The protection of this Section
2.12 shall be available to each Lender and each Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the law, rule,
regulation, agreement, guideline or other change or condition that shall have
occurred or been imposed.


SECTION 2.13.     Change in Legality. viii) Notwithstanding any other provision
of this Agreement, if, after the date hereof, any Change in Law shall make it
unlawful for any Lender to make or maintain any Eurodollar Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Loan, then, by written notice to the Borrowers and to the Administrative Agent:
 
34

--------------------------------------------------------------------------------



(i)           such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such or to convert a Eurodollar Loan into an
ABR Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and


(ii)           such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.


In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.


(b)           For purposes of this Section 2.13, a notice to the Borrowers by
any Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period currently applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrowers.


SECTION 2.14.     Indemnity. Each Borrower shall indemnify each Lender against
any loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
to such Borrower prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to such Borrower to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan to
such Borrower, in each case other than on the last day of the Interest Period in
effect therefor, or (iii) any Eurodollar Loan to be made by such Lender to such
Borrower (including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by such Borrower hereunder (any of the events referred to in
this clause (a) being called a “Breakage Event”) or (b) any default by such
Borrower in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.14 shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error.
 
35

--------------------------------------------------------------------------------



SECTION 2.15.     Pro Rata Treatment. Except as required under Section 2.13,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees and the
L/C Participation Fees, each reduction of the Commitments and each conversion of
any Borrowing to or continuation of any Borrowing as a Borrowing of any Type
shall be allocated pro rata among the Lenders in accordance with their
respective applicable Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
outstanding Loans). Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.


SECTION 2.16.     Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
either Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participation in L/C Disbursements shall be proportionately less than the unpaid
principal portion of the Loans and participation in L/C Disbursements of any
other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participation in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans and L/C Exposure
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.16 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. Each Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan or L/C Disbursement deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by such Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to such Borrower in
the amount of such participation.


SECTION 2.17.     Payments. ix) Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 2:00
p.m., New York City time, on the date when due in immediately available dollars,
without setoff, defense or counterclaim. Each such payment (other than Issuing
Bank Fees, which shall be paid directly to each applicable Issuing Bank if other
than the Administrative Agent) shall be made to the Administrative Agent at its
offices at 1221 Avenue of the Americas, New York, NY 10020. Notwithstanding the
foregoing, each request by El Paso or the Administrative Agent to the Trustee
for a payment under this Agreement must be by an authorized officer of the
requesting party and must contain wire instructions for the account to which
that payment is to be made.
 
36

--------------------------------------------------------------------------------



(b)           Whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.


SECTION 2.18.     Taxes. x) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under the Loan Documents shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Loan Parties shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.


(b)           Payment of Other Taxes by the Borrower. The Borrowers shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of Other Taxes.


(c)           Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d)           Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
Indemnified Taxes with respect to amounts paid or payable under this Section
2.18(d)), and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.18(d) shall be paid within 15 days after the Recipient delivers to any
Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.
 
37

--------------------------------------------------------------------------------



(e)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this Section 2.18(e)
shall be paid within 10 days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)           Status of Lenders. xi) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(f)(ii) and (iii) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of a Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this Section
2.18(f). If any form or certification previously delivered pursuant to this
Section 2.18(f) expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrowers and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.


(ii)           Without limiting the generality of the foregoing, each Lender
shall, if it is legally eligible to do so, deliver to the Borrowers and the
Administrative Agent (in such number of copies reasonably requested by the
Borrowers and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:


(A)           in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;
 
38

--------------------------------------------------------------------------------



(B)           in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, the applicable IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under this Agreement, the
applicable IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;


(C)           in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is includible in gross income for U.S. Federal
income tax purposes because it is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;


(D)           in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) the
applicable IRS Form W-8BEN or IRS Form W-8BEN-E and (2) a certificate (a “U.S.
Tax Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
either Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected (or the interest payments
are effectively connected but are not includible in the Non-U.S. Lender’s gross
income for U.S. Federal income tax purposes under an income tax treaty);


(E)           in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C) and (D) of this paragraph
(f)(ii) that would be required of each such beneficial owner or partner of such
partnership if such beneficial owner or partner were a Lender; provided,
however, that if the Lender is a partnership and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the Code,
such Lender may provide a U.S. Tax Certificate on behalf of such partners; or


(F)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrowers or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.


(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.
 
39

--------------------------------------------------------------------------------



(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including
additional amounts paid pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.18(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.18(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.18(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other person.


(h)           Issuing Bank. For purposes of Section 2.18(e) and (f), the term
“Lender” includes each Issuing Bank.


SECTION 2.19.   Replacement or Termination of Lenders Under Certain
Circumstances; Duty to Mitigate. xii) In the event (i) any Lender or any Issuing
Bank delivers a certificate requesting compensation pursuant to Section 2.12,
(ii) any Lender or any Issuing Bank delivers a notice described in Section 2.13,
(iii) either Borrower is required to pay any additional amount or to make any
indemnification payment to any Lender or any Issuing Bank or any Governmental
Authority on account of any Lender or any Issuing Bank pursuant to Section 2.18,
(iv) any Lender does not consent to the Borrowers’ request for an extension of
the Initial Maturity Date pursuant to Section 2.22 (but only if the Required
Lenders have consented to such extension), (v) any Lender refuses to consent to
any amendment, waiver or other modification of any Loan Document requested by
either Borrower that requires the consent of a greater percentage of the Lenders
than the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders or (vi) any Lender is a Defaulting
Lender, the Borrowers may, at their sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 10.04(b)),
upon notice to such Lender or such Issuing Bank and the Administrative Agent,
either (A) except in the case of clauses (iv) and (v) above, so long as the
Applicable Rating of either Rating Agency shall not be below BBB- or Baa3, as
applicable, terminate the Commitment of such Lender and repay on the termination
date specified in the applicable notice all obligations of the Borrowers owing
to such Lender under this Agreement and the other Loan Documents as of such date
(including, without limitation, any amounts under Section 2.12, 2.14 or 2.18) or
(B) require such Lender or such Issuing Bank to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all of its interests, rights and obligations under this
Agreement to one or more assignees that shall assume such assigned obligations
(which assignee(s) may be another Lender, if a Lender accepts such assignment);
provided that (x) such termination or such transfer and assignment (as the case
may be) shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction, (y) with respect to
any such transfer and assignment pursuant to clause (B) above, except in
connection with an assignment to another Lender or an Affiliate thereof, the
Borrowers shall have received the prior written consent of the Administrative
Agent and the remaining Issuing Banks, which consent shall not unreasonably be
withheld, and (z) the Borrowers or such assignee shall have paid to the affected
Lender or the affected Issuing Bank, as the case may be, in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or such Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or such Issuing Bank
hereunder (including any amounts under Section 2.12 and Section 2.14); provided
further that, if prior to any such termination or any such transfer and
assignment (as the case may be) the circumstances or event that resulted in such
Lender’s or such Issuing Bank’s claim for compensation under Section 2.12 or
notice under Section 2.13 or the amounts paid pursuant to Section 2.18, as the
case may be, cease to cause such Lender or such Issuing Bank to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.13, or cease
to result in amounts being payable under Section 2.18, as the case may be
(including as a result of any action taken by such Lender or such Issuing Bank
pursuant to paragraph (b) below), or if such Lender or such Issuing Bank shall
waive its right to claim further compensation under Section 2.12 in respect of
such circumstances or event or shall withdraw its notice under Section 2.13 or
shall waive its right to further payments under Section 2.18 in respect of such
circumstances or event or shall consent to the proposed extension, waiver,
amendment or other modification, as the case may be, then (1) the Borrowers
shall not have the right to terminate the Commitment of such Lender pursuant to
clause (A) above and (2) such Lender or such Issuing Bank shall not thereafter
be required to make any such transfer and assignment hereunder, as applicable.
 
40

--------------------------------------------------------------------------------



(b)           If (i) any Lender or any Issuing Bank shall request compensation
under Section 2.12, (ii) any Lender or any Issuing Bank delivers a notice
described in Section 2.13 or (iii) either Borrower is required to pay any
additional amount to any Lender or any Issuing Bank or any Governmental
Authority on account of any Lender or any Issuing Bank pursuant to Section 2.18,
then such Lender or such Issuing Bank shall use reasonable efforts (which shall
not require such Lender or such Issuing Bank to incur an unreimbursed loss or
unreimbursed cost or expense or otherwise take any action inconsistent with its
internal policies or legal or regulatory restrictions or suffer any disadvantage
or burden deemed by it to be significant) (x) to file any certificate or
document reasonably requested in writing by the Borrowers or (y) to assign its
rights and delegate and transfer its obligations hereunder to another of its
offices, branches or affiliates, if such filing or assignment would reduce its
claims for compensation under Section 2.12 or enable it to withdraw its notice
pursuant to Section 2.13 or would reduce amounts payable pursuant to Section
2.18, as the case may be, in the future. The Borrowers hereby agree, jointly and
severally, to pay all reasonable costs and expenses incurred by any Lender or
any Issuing Bank in connection with any such filing or assignment, delegation
and transfer.
 
41

--------------------------------------------------------------------------------



SECTION 2.20.    Letters of Credit. xiii) General. Each of the Borrowers may
request the issuance of a Letter of Credit, in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, appropriately
completed, for the account of such Borrower, at any time and from time to time
while the Commitments remain in effect and, in the case of the Trustee only, if
the Trust Termination Date has not occurred. This Section 2.20 shall not be
construed to impose an obligation upon any Issuing Bank to issue any Letter of
Credit that is inconsistent with the terms and conditions of this Agreement.


(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions; Application. In order to request the issuance of a Letter of Credit
(or to amend, renew or extend an existing Letter of Credit), the requesting
Borrower shall hand deliver or telecopy to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension, the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) below), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare such Letter of
Credit. Subject to Section 2.20(k), a Letter of Credit shall be issued, amended,
renewed or extended for the account of a Borrower only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit for the account of such
Borrower, such Borrower shall be deemed to represent and warrant that, after
giving effect to such issuance, amendment, renewal or extension, the Aggregate
Credit Exposure shall not exceed the Total Commitment. If requested by any
Issuing Bank, the requesting Borrower shall also submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any letter of
credit application or other agreement submitted by the requesting Borrower to,
or entered into by such Borrower with, any Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. In
addition, as of the Effective Date, subject to the satisfaction of the
conditions set forth in Sections 4.01 and 4.02, each of the Existing Letters of
Credit shall be deemed to be issued under this Agreement as a Letter of Credit,
and the participations of the Lenders therein shall be re-determined on the
basis of their respective Applicable Percentages pursuant to Section 2.20(d).


(c)           Expiration Date. Each Letter of Credit shall expire at the close
of business on the earlier of the date one year after the date of the issuance
of such Letter of Credit and the date that is five Business Days prior to the
Maturity Date, unless such Letter of Credit expires by its terms on an earlier
date. Each Letter of Credit may, upon the request of the applicable Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of 12 months or less (but not beyond the date
that is five Business Days prior to the Maturity Date) unless the applicable
Issuing Bank notifies the beneficiary thereof at least 30 days prior to the
then-applicable expiry date that such Letter of Credit will not be renewed.
 
42

--------------------------------------------------------------------------------



(d)           Participation. By the issuance of a Letter of Credit by any
Issuing Bank and without any further action on the part of such Issuing Bank or
the Lenders, such Issuing Bank hereby grants to each Lender, and each such
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each L/C Disbursement made by such Issuing
Bank and not reimbursed by the Trustee or El Paso, as the case may be, forthwith
on the date due as provided in Section 2.02(f). Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.


(e)           Reimbursement. If any Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, the Trustee or El Paso, as the case may be,
shall pay to the Administrative Agent, for the account of such Issuing Bank, an
amount equal to such L/C Disbursement not later than 4:00 p.m., New York City
time on the Business Day on which the Trustee or El Paso, as the case may be,
shall have received notice from such Issuing Bank that payment of such draft
will be made, or, if the Trustee or El Paso, as the case may be, shall have
received such notice later than 10:00 a.m., New York City time, on any Business
Day, not later than 1:00 p.m., New York City time, on the immediately following
Business Day. Any failure by the Trustee or El Paso, as the case may be, to make
a payment under this Section 2.20(e) shall not constitute a Default or an Event
of Default if the applicable Issuing Bank shall have been reimbursed for such
L/C Disbursement out of the proceeds of a deemed Borrowing pursuant to Section
2.02(f).


(f)           Obligations Absolute. The obligations of the Trustee or El Paso,
as the case may be, to reimburse L/C Disbursements as provided in paragraph (e)
above shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, and irrespective of:


(i)           any lack of validity or enforceability of any Letter of Credit or
any other Loan Document, or any term or provision therein;


(ii)           any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit or any other Loan Document;


(iii)           the existence of any claim, setoff, defense or other right that
the Trustee, El Paso or any other party guaranteeing, or otherwise obligated
with, the Trustee or El Paso, as the case may be, any subsidiary or other
Affiliate thereof or any other person may at any time have against the
beneficiary under any Letter of Credit, any Issuing Bank, the Administrative
Agent or any Lender or any other person, whether in connection with this
Agreement, any other Loan Document or any other related or unrelated agreement
or transaction;
 
43

--------------------------------------------------------------------------------



(iv)          any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;


(v)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and; and


(vi)          any other act or omission to act or delay of any kind of any
Issuing Bank, any Lender, the Administrative Agent or any other person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.20, constitute a
legal or equitable discharge of the obligations of the Trustee or El Paso, as
the case may be, hereunder.


Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Trustee or El Paso,
as the case may be, hereunder to reimburse L/C Disbursements will not be excused
by the gross negligence or willful misconduct of any Issuing Bank. However, the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Trustee or El Paso, as the case may be, to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Trustee or El Paso, as the case may
be, to the extent permitted by applicable law) suffered by the Trustee or El
Paso, as the case may be, that are caused by such Issuing Bank’s gross
negligence or willful misconduct (as determined by the final and non-appealable
judgment of a court of competent jurisdiction) in determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof; it is understood that each Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) each Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of such Issuing Bank.


(g)           Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Bank. Each
Issuing Bank shall as promptly as possible give telephonic notification,
confirmed by telecopy, to the Administrative Agent and the Trustee or El Paso,
as the case may be, of such demand for payment and whether such Issuing Bank has
made or will make an L/C Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Trustee or El Paso, as
the case may be, of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such L/C Disbursement. The Administrative Agent
shall promptly give each Lender notice thereof.
 
44

--------------------------------------------------------------------------------



(h)           Interim Interest. If any Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the Trustee or El
Paso, as the case may be, shall reimburse such L/C Disbursement in full on such
date, the unpaid amount thereof shall bear interest for the account of such
Issuing Bank, for each day from and including the date of such L/C Disbursement,
to but excluding the earlier of the date of payment by the Trustee or El Paso,
as the case may be, or the date on which such Issuing Bank is reimbursed by the
Lenders pursuant to Section 2.02(f), at the rate per annum that would apply to
such amount if such amount were an ABR Loan.


(i)           Addition, Resignation or Removal of an Issuing Bank.


(i)           Any Lender may become an additional Issuing Bank hereunder
pursuant to a written agreement among the Borrowers, the Administrative Agent
and such Lender and such agreement shall specify such additional Issuing Bank’s
L/C Issuing Bank Sublimit. The Administrative Agent shall notify the Lenders of
any such additional Issuing Bank.


(ii)           Any Issuing Bank may resign at any time by giving 180 days’ prior
written notice to the Administrative Agent, the Lenders and the Borrowers, and
may be removed at any time by the Borrowers by notice to such Issuing Bank, the
Administrative Agent and the Lenders. Subject to the next succeeding paragraph
(j), upon the acceptance of any appointment as an Issuing Bank hereunder by a
Lender that shall agree to serve as a successor Issuing Bank to any retiring
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of such retiring Issuing Bank and such
retiring Issuing Bank shall be discharged from its obligations to issue
additional Letters of Credit hereunder. At the time such removal or resignation
shall become effective, the Borrowers shall pay all accrued and unpaid fees
owing to the retiring Issuing Bank pursuant to Section 2.05(c)(ii). The
acceptance of any such appointment as a new Issuing Bank hereunder by a
successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrowers and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Bank
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to such previous Issuing Bank shall be deemed to
refer to such successor or to any applicable previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the resignation or removal of any Issuing Bank hereunder, the retiring Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement and the other Loan Documents
with respect to Letters of Credit issued by it prior to such resignation or
removal, but shall not be required to issue additional Letters of Credit.


(j)           Cash Collateralization. If any Event of Default shall occur and be
continuing or, with respect to the Trustee L/C Exposure only, the Trust
Termination Date shall occur, the Trustee or El Paso, as the case may be, shall,
on the Business Day it receives notice from the Administrative Agent or the
Required Lenders thereof and of the amount to be deposited, deposit in an
account with the Administrative Agent, for the benefit of the Lenders, an amount
in cash equal to the Trustee L/C Exposure or the El Paso L/C Exposure, as the
case may be, as of such date. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits in Permitted Investments, which investments
shall be made at the option and sole discretion of the Administrative Agent,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall (i)
automatically be transferred to the Administrative Agent and be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Trustee or El Paso, as the
case may be, for the Trustee L/C Exposure or the El Paso L/C Exposure, as the
case may be, at such time and (iii) if the maturity of the Loans has been
accelerated, be transferred to the Administrative Agent and be applied to
satisfy the Obligations (of both the Trustee and El Paso). If the Trustee or El
Paso, as the case may be, is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, (x) such amount
(to the extent not applied as aforesaid) shall be returned to the Trustee or El
Paso, as the case may be, within three Business Days after all Events of Default
have been cured or waived and (y) at any time that the amount of such Cash
Collateral exceeds the Trustee L/C Exposure or El Paso L/C Exposure, as the case
may be, the amount of such excess shall be promptly returned to the Trustee or
El Paso, as the case may be.
 
45

--------------------------------------------------------------------------------



(k)           L/C Commitments. Notwithstanding any provision to the contrary
contained herein, an Issuing Bank shall be under no obligation to issue, amend,
extend, reinstate or renew any Letter of Credit if:


(i)           after giving effect to such issuance, amendment, extension,
reinstatement or renewal, (A) the aggregate face amount of outstanding Letters
of Credit issued by such Issuing Bank would exceed such Issuing Bank’s L/C
Issuing Bank Sublimit, (B) the aggregate L/C Exposure shall exceed the L/C
Sublimit or (C) the Aggregate Credit Exposure shall exceed the Total Commitment;


(ii)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
shall prohibit, or any Governmental Authority shall request that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense that was not applicable on the Effective Date and that such
Issuing Bank in good faith deems material to it;


(iii)          the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;
 
46

--------------------------------------------------------------------------------



(iv)          except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is in an initial amount less than $75,000;


(v)           any Lender is at that time a Defaulting Lender, unless such
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Borrowers or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.24(a)(iv)) with respect to
the Defaulting Lender arising from either such Letter of Credit then proposed to
be issued or such Letter of Credit and all other L/C Exposure as to which such
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or


(vi)          in the case of any such amendment, (A) such Issuing Bank would
have no obligation at such time to issue such Letter of Credit in its amended
form under the terms hereof or (B) the beneficiary of such Letter of Credit does
not accept the proposed amendment to such Letter of Credit.


SECTION 2.21.     Increase of Commitments. xiv) El Paso may, by written notice
to the Administrative Agent, request that the Total Commitment be increased by
an aggregate amount not to exceed the Incremental Facility Amount at such time.
Upon the receipt of such request by the Administrative Agent, the Administrative
Agent shall deliver a copy thereof to each Lender. Such notice shall set forth
the amount of the requested increase (which shall be in minimum increments of
$1,000,000 and a minimum amount of $10,000,000 or equal to the remaining
Incremental Facility Amount) and the date on which such increase is requested to
become effective (which shall be not less than 10 days nor more than 60 days
after the date of such notice and which, in any event, must be on or prior to
the Maturity Date). Any such increase in Commitments may be provided by one or
more existing Lenders or by one or more banks or other entities that is not an
existing Lender (any such bank or other entity that is not an existing Lender
being called an “Augmenting Lender”); provided, however, that each Augmenting
Lender shall be subject to the prior written approval of the Administrative
Agent and each Issuing Bank (which approvals shall not be unreasonably withheld
or delayed), and the Borrowers and each Augmenting Lender shall execute all such
documentation as the Administrative Agent shall reasonably specify to evidence
such Augmenting Lender’s Commitment and/or its status as a Lender hereunder.
Each Lender shall, by notice to El Paso and the Administrative Agent given not
more than 10 days after the date of the Administrative Agent’s notice, either
agree to increase its Commitment by all or a portion of the offered amount (each
Lender so agreeing being an “Increasing Lender”) or decline to increase its
Commitment (and any Lender that does not deliver such a notice within such
period of 10 days shall be deemed to have declined to increase its Commitment).
Any such increase may be made in an amount that is less than the increase
requested by El Paso if El Paso is unable to arrange for, or chooses not to
arrange for, Augmenting Lenders.


(b)           Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all actions as may be reasonably necessary to ensure
that, after giving effect to any increase pursuant to this Section 2.21, the
outstanding Loans (if any) are held by the Lenders in accordance with their new
Applicable Percentages. This may be accomplished at the discretion of the
Administrative Agent, following consultation with El Paso, (i) by requiring the
outstanding Loans to be prepaid with the proceeds of a new Borrowing, (ii) by
permitting the Borrowings outstanding at the time of any increase in the Total
Commitment pursuant to this Section 2.21 to remain outstanding until the last
day of the respective Interest Periods therefor, even though the Lenders would
hold the Loans comprising such Borrowings other than in accordance with their
new Applicable Percentages, (iii) by requiring each Increasing Lender and
Augmenting Lender to purchase by assignment from the other Lenders (in which
case such other Lenders shall assign to the Increasing Lenders and Augmenting
Lenders) such portion of the outstanding Loans, if any, owing to them as shall
be designated by the Administrative Agent such that, after giving effect to all
such purchases and assignments, the outstanding Loans owing to each Lender shall
equal such Lender’s Applicable Percentage of the aggregate amount of Loans owing
to all Lenders or (iv) by any combination of the foregoing. Any prepayment
described in this paragraph (b) shall be subject to Section 2.14, but shall
otherwise be without premium or penalty. In addition, on the effective date of
any such increase in the Total Commitment pursuant to this Section 2.21, each
Increasing Lender and Augmenting Lender shall be deemed to have purchased by
assignment from the other Lenders (and such other Lenders shall be deemed to
have assigned to the Increasing Lenders and Augmenting Lenders) a portion of the
participations (if any) then held by such other Lenders in the outstanding L/C
Exposure, such that, after giving effect to all such deemed purchases and
assignments, each Lender’s L/C Exposure shall equal such Lender’s Applicable
Percentage of the aggregate L/C Exposure at such time.
 
47

--------------------------------------------------------------------------------



(c)           Notwithstanding the foregoing, no increase in the Total Commitment
shall become effective under this Section 2.21 unless (i) on the date of such
increase, the conditions set forth in paragraphs (b) and (c) of Section 4.01
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of El Paso, (ii) the Borrowers shall have received all consents, approvals and
authorizations of, and shall have made all registrations and filings with, any
Governmental Authority required in connection with such increase, each of which
shall be in full force and effect and not subject to any appeal or stay, (iii)
if requested, the Administrative Agent shall have received legal opinions,
certificates and board resolutions consistent with those delivered on the
Effective Date under paragraphs (a), (b) and (c) of Section 4.02, and (iv) the
Borrowers shall have delivered to the Administrative Agent such other consents,
authorizations, certificates and other documents as the Administrative Agent may
reasonably request in connection with such increase (including, without
limitation, any new or replacement Notes requested by the applicable Increasing
Lenders or Augmenting Lenders pursuant to Section 2.04(e)).


SECTION 2.22.     Extension of Maturity Date. Subject to the remaining
provisions of this Section 2.22, this Agreement will terminate, and all
Obligations shall be due and payable by the Borrowers, on September 13, 2023
(the “Initial Maturity Date”). Following the Effective Date, the Borrowers may
make no more than two (2) elections to extend the Initial Maturity Date, for
each such election, by one (1) additional year, on any anniversary of the
Effective Date by giving the Administrative Agent, the Issuing Banks and the
Lenders written notice of such election at least thirty (30) days (but not more
than ninety (90) days) prior to the relevant anniversary of the Effective Date;
provided, however, that the following conditions must be satisfied for such
extension to be effected:


(a)           the Borrowers must obtain the written consent of (i) the Required
Lenders to such extension, which consent shall be given in their sole and
absolute discretion, (ii) each Lender that will participate in this Agreement as
extended (provided, that all such Lenders constitute the Required Lenders),
which consent shall be given in such Lender’s sole and absolute discretion, and
(iii) each Issuing Bank that will participate in this Agreement as extended,
which consent shall be given in such Issuing Bank’s sole and absolute discretion
(it being understood and agreed that the L/C Commitment of any Issuing Bank that
does not consent to such participation shall terminate on the then-scheduled
Maturity Date applicable to such Issuing Bank, and the Borrowers shall repay all
fees and other amounts payable to such Issuing Bank hereunder on such Maturity
Date);
 
48

--------------------------------------------------------------------------------



(b)           there shall be no Default or Event of Default that has occurred
and is continuing as of the effective date of such extension, both before and
after giving effect to such extension;


(c)           the representations and warranties of the Loan Parties set forth
herein (other than the representations and warranties set forth in Sections 3.06
and 3.08(a)) and in the other Loan Documents shall be true and correct in all
material respects on and as of the effective date of such extension with the
same effect as though such representations and warranties had been made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date); and


(d)           on or before the effective date of such extension, (i) El Paso
shall deliver to the Administrative Agent a certificate, dated as of the
effective date of such extension and signed by a Financial Officer of El Paso,
certifying as to the accuracy of the matters set forth above in clauses (b) and
(c) that pertain to El Paso or any of the Subsidiaries, and (ii) the Trustee
shall deliver to the Administrative Agent a certificate, dated as of the
effective date of such extension and signed by the Trustee, certifying as to the
accuracy of the matters set forth above in clauses (b) and (c) that pertain to
the Trustee.


If any Lender does not consent to the Borrowers’ request for such an extension
(each, a “non-consenting Lender”), the Borrowers will have the right to require
such non-consenting Lender to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
of its interests, rights and obligations under this Agreement to one or more
assignees that shall assume such assigned obligations (which assignee(s) may be
another Lender, if a Lender accepts such assignment), pursuant to Section 2.19.
The Commitment of any non-consenting Lender that is not replaced by the
Borrowers pursuant to Section 2.19 (including, without limitation, such
non-consenting Lender’s participation interest in any Letters of Credit and L/C
Disbursements) shall terminate on the then-scheduled Maturity Date applicable to
such non-consenting Lender, and the Borrowers shall repay the principal amount
of all Loans, accrued interest thereon and all other amounts payable to such
non-consenting Lender hereunder on such Maturity Date. For purposes of clarity,
at any date of determination, this Agreement will have a term of no more than
five (5) years, whether such determination is made before or after giving effect
to any extension election made by the Borrowers.


SECTION 2.23.     Cash Collateral. xv) Obligation to Cash Collateralize. At any
time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any Issuing Bank
(with a copy to the Administrative Agent), each Borrower shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.24(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) with respect to the Trustee
L/C Exposure or the El Paso L/C Exposure, as applicable, in an amount not less
than the Minimum Collateral Amount.
 
49

--------------------------------------------------------------------------------



(b)           Grant of Security Interest. Each of the Borrowers, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to the Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of L/C Exposure, to be applied pursuant to paragraph (c) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any person other than the Administrative Agent and the
Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).


(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section or Section 2.24 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.


(d)           Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of the Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 2.24, the
person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.


SECTION 2.24.     Defaulting Lenders.


(a)           Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:


(i)           Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 10.08.


(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.23; fourth, as the Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.23; sixth, to the payment of any amounts owing to the Lenders or
the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by any Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that if (x)
such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.01 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders or Issuing Banks (as
the case may be) on a pro rata basis prior to being applied to the payment of
any Loans of such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Exposure are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (iv) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.
 
50

--------------------------------------------------------------------------------



(iii)           Commitment and L/C Fees.


(A)           No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).


(B)           Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.23.
 
51

--------------------------------------------------------------------------------



(C)           With respect to any L/C Participation Fee not required to be paid
to any Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Exposure that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to each Issuing Bank the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.


(iv)           Reallocation of Participations to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. Subject to Section 10.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(v)           Cash Collateral. If the reallocation described in clause (iv)
above cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to the Borrowers hereunder or under
law, Cash Collateralize the Issuing Banks’ Fronting Exposure in accordance with
the procedures set forth in Section 2.23.


(b)           Defaulting Lender Cure. If the Borrowers, the Administrative Agent
and each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with their respective Commitments (without giving
effect to paragraph (a)(iv) above), whereupon, such Lender will cease to be a
Defaulting Lender; provided, that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
 
52

--------------------------------------------------------------------------------



(c)           New Letters of Credit. So long as any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, increase, reinstate
or renew any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.


ARTICLE III


Representations and Warranties


Each of El Paso and, subject to Section 10.18 and Section 10.19, the Trustee
represents and warrants to the Administrative Agent, each Issuing Bank and each
of the Lenders that as of the Effective Date and thereafter on each date as
required by Section 4.01(b):


SECTION 3.01.     Organization; Powers. xvi) El Paso and each of the Material
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the state of its organization, (ii) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (iii) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to result in a Material Adverse Effect, and (iv) has the corporate
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents to which it is or will be a party and each other agreement
or instrument contemplated hereby to which it is or will be a party and to
borrow hereunder.


(b)           BONY is a national banking association duly incorporated, validly
existing and in good standing under the laws of the United States of America,
and in its capacity as Trustee, (i) has all requisite power and authority to own
the property and assets held by it as Trustee under the Trust Agreement and to
carry on its business as now conducted and as proposed to be conducted under the
Trust Agreement and (ii) has all requisite trust power and authority to execute,
deliver and perform its obligations under each of the Loan Documents and each
other agreement or instrument contemplated hereby to which it is or will be a
party and to borrow hereunder


SECTION 3.02.     Authorization. (a) The execution, delivery and performance by
the Trustee, El Paso and each of the Material Subsidiaries (as applicable) of
each of the Loan Documents, the Trust Agreement and the Purchase Contract to
which it is or will be a party, (b) the Borrowings by it hereunder and the
request by it for the issuance of Letters of Credit, and (c) the use by it of
the proceeds of the Loans and the Letters of Credit (collectively, the
“Transactions”), (x) have been duly authorized by all requisite corporate, trust
and, if required, stockholder action and (y) will not (i) violate (A) with
respect to El Paso and each of the Material Subsidiaries, any provision of law,
statute, rule or regulation, or of the articles of incorporation or other
constitutive documents or by-laws of El Paso or any of its Material Subsidiaries
or of the Trust Agreement, as applicable, (B) with respect to the Trustee, any
provision of law, statute, rule or regulation, or of the articles of
incorporation or other constitutive documents or by-laws of the Trustee or of
the Trust Agreement, as applicable, (C) any order of any Governmental Authority
binding on it or any of its property or (D) any provision of any indenture,
agreement or other instrument to which it is a party or by which it or any of
its property is or may be bound, (ii) be in conflict with, result in a breach of
or constitute (alone or with notice or lapse of time or both) a default under,
or give rise to any right to accelerate or to require the prepayment, repurchase
or redemption of any obligation under any such indenture, agreement or other
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by it.
 
53

--------------------------------------------------------------------------------



SECTION 3.03.    Enforceability. Each of the Loan Documents has been duly
executed and delivered by it and constitutes its legal, valid and binding
obligation enforceable against it in accordance with such document’s terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


SECTION 3.04.     Governmental Approvals. Except as set forth on Schedule 3.04,
no action, consent or approval of, registration or filing with or any other
action by, any Governmental Authority is or will be required in connection with
the Transactions, except for (a) such as have been made or obtained, are in full
force and effect and are not subject to any appeal or stay and (b) in the case
of the Transactions described in Section 3.02(c), such actions, consents,
approvals, registrations and filings the failure of which to make or obtain
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.


SECTION 3.05.     Financial Statements. El Paso has heretofore furnished to the
Lenders its consolidated balance sheets and related statements of operations,
shareholders’ equity and cash flows (a) as of and for the fiscal year ended
December 31, 2017, audited by and accompanied by the opinion of KPMG LLP,
independent public accountants, and (b) as of and for each of the fiscal
quarters and the portion of the fiscal year ended March 31, 2018 and June 30,
2018, certified by a Financial Officer. Such financial statements present fairly
the financial condition and results of operations and cash flows of El Paso and
its consolidated Subsidiaries as of such dates and for such periods. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of El Paso and its consolidated Subsidiaries as of the dates
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis (except as approved by such accountants or officer, as the
case may be, and disclosed therein).


SECTION 3.06.    No Material Adverse Change. There has been no material adverse
change in the business, assets, operations or financial condition of El Paso and
the Subsidiaries, taken as a whole, since December 31, 2017.


SECTION 3.07.     Subsidiaries. As of the Effective Date, El Paso has no
Material Subsidiaries and, except as set forth on Schedule 3.07, no other
Subsidiaries.


SECTION 3.08.     Litigation; Compliance with Laws. xvii) Except as set forth on
Schedule 3.08, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to its knowledge,
threatened against or affecting it or, in the case of El Paso, the Subsidiaries
or any business, property or rights of any such person (i) that in any manner
draws into question the validity or enforceability of this Agreement or any
other Loan Document or (ii) that would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.


(b)           Except as set forth on Schedule 3.08, neither it nor, in the case
of El Paso, any of the Subsidiaries or any of their respective material
properties or assets, is in violation of, nor will the continued operation of
their material properties and assets as currently conducted violate, any law,
rule or regulation, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default would reasonably be expected to result in a Material Adverse Effect.
 
54

--------------------------------------------------------------------------------



SECTION 3.09.      Federal Reserve Regulations. xviii) Neither it nor, in the
case of El Paso, any of the Subsidiaries, is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.


(b)           No part of the proceeds of any Loan made to it or any Letter of
Credit issued for its benefit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.


SECTION 3.10.     Investment Company Act. It is not an “investment company as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.


SECTION 3.11.     Use of Proceeds. It will use the proceeds of the Loans and
will request the issuance of Letters of Credit only for the purposes specified
in Section 5.08.


SECTION 3.12.     Tax Returns. Each of El Paso and the Subsidiaries has filed or
caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all taxes due and payable by it and all assessments received by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
El Paso or such Subsidiary, as applicable, shall have set aside on its books
adequate reserves in accordance with GAAP.


SECTION 3.13.     No Material Misstatements. (i) The Annual Report on Form 10-K
filed by El Paso with the SEC for the fiscal year ended December 31, 2017, (ii)
the Quarterly Report on Form 10-Q filed by El Paso with the SEC for each of the
fiscal quarters ended March 31, 2018 and June 30, 2018 and (iii) any Current
Reports on Form 8-K filed by El Paso with the SEC prior to the Effective Date,
taken as a whole, do not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they are made, not materially misleading; provided
that to the extent any part of such information was based upon or constitutes a
forecast or projection, El Paso represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information.


SECTION 3.14.     Employee Benefit Plans. El Paso and its ERISA Affiliates are
in compliance in all material respects with the applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder. No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, would reasonably be expected to
result in a Material Adverse Effect. Schedule SB to the most recent annual
report filed with the United States Internal Revenue Service with respect to
each Plan is complete and accurate in all material respects. Since the date of
the Schedule SB in effect on the Effective Date, there has been no material
adverse change in the funded status of any Plan. None of El Paso or any of its
ERISA Affiliates has incurred any liability as a result of a Plan termination
which remains outstanding which would subject El Paso or any of its ERISA
Affiliates to a liability in excess of $7,500,000.
 
55

--------------------------------------------------------------------------------



SECTION 3.15.     Environmental Matters. Except as set forth in Schedule 3.15,
with respect to El Paso and the Subsidiaries.


(a)           The properties owned or operated by El Paso and the Subsidiaries
(the “Properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to liability under, Environmental Laws,
which violations and liabilities, in the aggregate, would reasonably be expected
to result in a Material Adverse Effect;


(b)           All Environmental Permits have been obtained and are in effect
with respect to the Properties and operations of El Paso and the Subsidiaries,
and the Properties and all operations of El Paso and the Subsidiaries are in
compliance with all Environmental Laws and all necessary Environmental Permits,
except to the extent that such non-compliance or failure to obtain any necessary
permits, in the aggregate, would not reasonably be expected to result in a
Material Adverse Effect;


(c)           There have been no Releases or threatened Releases at, from, under
or proximate to the Properties or otherwise in connection with the operations of
El Paso or the Subsidiaries, which Releases or threatened Releases, in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;


(d)           None of El Paso and the Subsidiaries has received any notice of an
Environmental Claim or request for information under any Environmental Law in
connection with the Properties or the operations of El Paso or the Subsidiaries
or with regard to any person whose liabilities for environmental matters El Paso
or any Subsidiary has retained or assumed, in whole or in part, contractually,
by operation of law or otherwise, which, in the aggregate, would reasonably be
expected to result in a Material Adverse Effect, nor do El Paso or the
Subsidiaries have reason to believe that any such notice will be received or is
being threatened; and


(e)           Hazardous Materials have not been transported from the Properties,
nor have Hazardous Materials been generated, treated, stored or disposed of at,
on or under any of the Properties in a manner that could reasonably be expected
to give rise to liability under any Environmental Law, which in either case
would reasonably be expected to result in a Material Adverse Effect, nor have El
Paso or the Subsidiaries retained or assumed any liability, contractually, by
operation of law or otherwise, with respect to the generation, treatment,
storage or disposal of Hazardous Materials, which transportation, generation,
treatment, storage or disposal, or retained or assumed liabilities, in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;


SECTION 3.16.     Insurance. El Paso and the Subsidiaries have insurance in such
amounts and covering such risks and liabilities as are in accordance with normal
industry practice. All such insurance is in full force and effect.
 
56

--------------------------------------------------------------------------------



SECTION 3.17.    Anti-Terrorism Laws, Etc. xix) Such Borrower’s use of the
proceeds of the Loans will not violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.


(b)           None of such Borrower, any of its subsidiaries or, to the
knowledge of such Borrower, any director, officer, employee, agent or Affiliate
of such Borrower or any of its subsidiaries is a person that is, or is owned 50
percent or more, individually or in the aggregate, directly or indirectly, or
controlled by persons that are (collectively, “Sanctioned Persons”): (i) the
subject or target of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority (collectively,
“Sanctions”); or (ii) organized, having a principal place of business in or
ordinarily resident in a country or territory that is, or whose government is,
the subject of comprehensive Sanctions, including, without limitation, Crimea,
Cuba, Iran, North Korea and Syria (“Sanctioned Countries”). Such Borrower, its
respective subsidiaries and, to the knowledge of such Borrower, its respective
directors, officers, employees and agents, are in compliance with all applicable
Sanctions. Such Borrower and its respective subsidiaries have instituted and
maintain policies and procedures designed to promote, achieve and ensure
compliance with applicable Sanctions. Such Borrower and its respective
subsidiaries are in compliance with the USA Patriot Act. For purposes of this
paragraph (b), “control”, as used with respect to any Borrower or any of its
subsidiaries, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Borrower or
such subsidiary, whether through the ownership of voting securities or by
contract or otherwise. Control shall be presumed where no other person owns a
greater interest.


(c)           Such Borrower, its subsidiaries and their respective directors,
officers and employees and, to the knowledge of such Borrower, the agents of
such Borrower and its subsidiaries, are in compliance with (collectively,
“Anti-Corruption Laws”): (i) the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), and any other
applicable anti-corruption/bribery law, in each case, in all material respects;
and (ii) all applicable anti-money laundering and counter-terrorism financing
provisions of the Bank Secrecy Act of 1970, as amended, and the rules and
regulations thereunder. The Loan Parties and their respective subsidiaries have
instituted and maintain policies and procedures designed to promote, achieve and
ensure continued compliance with Anti-Corruption Laws.


SECTION 3.18.     EEA Financial Institutions. None of the Borrowers or any of
their respective subsidiaries is an EEA Financial Institution.


SECTION 3.19.     Beneficial Ownership Certification. As of the Effective Date,
the information included in the Beneficial Ownership Certifications delivered by
the Borrowers to the Administrative Agent on or before the Effective Date is
true and correct in all respects.
 
57

--------------------------------------------------------------------------------



ARTICLE IV


Conditions of Lending


The obligations of the Lenders to make Loans and of any Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:


SECTION 4.01.     All Credit Events. On the date of each Borrowing and on the
date of each issuance, amendment, renewal or extension of a Letter of Credit by
any Issuing Bank (each such event being called a “Credit Event”):


(a)           The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) or, in the case of the issuance,
amendment, renewal or extension of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, renewal or extension of such Letter of Credit as required
by Section 2.20(b).


(b)           Except in the case of a Borrowing that does not increase the
aggregate principal amount of Loans outstanding of any Lender, the
representations and warranties set forth herein (other than, with respect to any
Credit Event after the Effective Date, the representations and warranties set
forth in Sections 3.06 and 3.08(a)) and in the other Loan Documents shall be
true and correct in all material respects on and as of the date of such Credit
Event with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).


(c)           At the time of and immediately after such Credit Event, no Event
of Default or Default shall have occurred and be continuing.


Each Credit Event shall be deemed to constitute a representation and warranty by
each Borrower, as to itself, on the date of such Credit Event as to the matters
specified in paragraphs (b) (except as aforesaid) and (c) of this Section 4.01.


SECTION 4.02.     Effective Date. On the Effective Date (it being acknowledged
and agreed by the parties hereto that this Agreement shall not become effective
until the date on which the following conditions have been satisfied):


(a)           The Administrative Agent shall have received, on behalf of itself,
the Lenders, the Resigning Agent, the Syndication Agent and the Issuing Banks,
favorable written opinions of (i) Baker Botts L.L.P., counsel for El Paso, (ii)
Bryan Cave Leighton Paisner LLP, counsel for the Trustee, (iii) Perkins Coie
LLP, special regulatory counsel for El Paso, and (iv) the General Counsel of El
Paso, in each case (A) dated the Effective Date, (B) addressed to the Issuing
Banks, the Administrative Agent, the Resigning Agent, the Syndication Agent and
the Lenders, (C) covering such customary matters relating to the Loan Documents
and the Transactions as the Administrative Agent shall reasonably request and
(D) otherwise in form and substance reasonably satisfactory to the
Administrative Agent, and the Borrowers hereby request such counsel to deliver
such opinions.
 
58

--------------------------------------------------------------------------------



(b)           The Administrative Agent shall have received (i) a certificate of
the Secretary or Assistant Secretary of El Paso dated the Effective Date and
certifying (A) that attached thereto is a true and complete copy of the
certificate or articles of incorporation of El Paso filed with the Secretary of
State of Texas on or prior to the Effective Date and as in effect on the
Effective Date, (B) that attached thereto is a true and complete copy of the
by-laws of El Paso as in effect on the Effective Date and at all times since a
date prior to the date of the resolutions described in clause (C) below, (C)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors of El Paso authorizing the execution, delivery and
performance of the Loan Documents to which El Paso is or is to be a party and
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (D) that attached thereto
is a true and complete copy of the Trust Agreement, together with any
supplemental instructions pursuant thereto required in connection with this
Agreement, and that the Trust Agreement has not been modified, rescinded or
amended and is in full force and effect, (E) that attached thereto are true and
complete copies of all governmental approvals listed on Schedule 3.04, each of
which is in full force and effect as of the Effective Date, and (F) as to the
incumbency and specimen signature of each officer executing this Agreement or
any other document delivered in connection herewith on behalf of El Paso; (ii) a
certificate of another officer of El Paso as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (i) above; (iii) a certificate of a Responsible Officer of
the Trustee in form and substance satisfactory to the Administrative Agent; and
(iv) such other customary closing documents as the Lenders, the Issuing Banks,
the Syndication Agent or the Administrative Agent may reasonably request.


(c)           The Administrative Agent shall have received good standing
certificates with respect to each Borrower (with respect to El Paso, from the
Secretary of State of Texas, the Comptroller of Public Accounts of the State of
Texas and the Secretary of State of New Mexico, and with respect to BONY, from
the Comptroller of the Currency, the Secretary of State of Texas and the
Comptroller of Public Accounts of the State of Texas), in each case issued as of
a recent date.


(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Financial Officer of El Paso, certifying that
(i) the representations and warranties set forth in this Agreement and in the
other Loan Documents that pertain to El Paso are true and correct in all
material respects on and as of the Effective Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date), and (ii) no Event of Default or Default that pertains to
El Paso has occurred and is continuing.


(e)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Responsible Officer of the Trustee,
certifying that (i) the representations and warranties set forth in this
Agreement and in the other Loan Documents that pertain to the Trustee are true
and correct in all material respects on and as of the Effective Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date), and (ii) no Event of Default or Default that
pertains to the Trustee has occurred and is continuing.
 
59

--------------------------------------------------------------------------------



(f)           (i) The Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Effective Date, including, (A)
to the extent invoiced, reimbursement or payment of all reasonable and
documented fees and out-of-pocket disbursements of counsel to the Administrative
Agent and other out-of-pocket fees and expenses required to be reimbursed or
paid by the Borrowers hereunder or under any other Loan Document and (B) all
fees payable by El Paso pursuant to the Fee Letter; and (ii) the Joint Lead
Arrangers (other than MUFG) shall have received all fees payable by El Paso
pursuant to that certain fee letter agreement, dated the Effective Date, among
such Joint Lead Arrangers and El Paso.


(g)           All requisite Governmental Authorities shall have approved or
consented to the Transactions to the extent required (and such approvals shall
be in full force and effect) and there shall be no action, actual or threatened,
before any Governmental Authority or arbitrator that (a) has a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions or (b) would reasonably be expected to result in a Material Adverse
Effect.


(h)           The Administrative Agent shall have received each of the following
documents, each of which shall be originals, portable document format (“pdf”) or
facsimiles (followed promptly by originals), duly executed and delivered by each
party thereto: (i) this Agreement; (ii) a fee letter agreement, dated the
Effective Date, with each Issuing Bank as of the Effective Date (other than
MUFG), which fee letter agreement shall set forth the fronting fees payable by
the Borrowers with respect to each Letter of Credit issued by such Issuing Bank;
(iii) one or more Notes, to the extent requested by any Lenders; and (iv) an
amendment to the Purchase Contract to amend the definitions of “Credit
Agreement” and “Credit Bank” therein to refer to this Agreement and MUFG (in its
capacity as Administrative Agent), respectively, and otherwise in form and
substance satisfactory to the Administrative Agent.


(i)           At least five (5) days prior to the Effective Date, in respect of
any Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to such
Borrower.


(j)           The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.


(k)           The Resigning Agent shall have received, for the account of the
Resigning Agent, the Existing Lenders and the Issuing Bank (as defined in the
Existing Credit Agreement), as applicable, all interest, Fees (as defined in the
Existing Credit Agreement), costs and expenses payable by the Borrowers under
the Existing Credit Agreement that are unpaid and accrued through and including
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all reasonable and documented fees and out-of-pocket disbursements of counsel
to the Resigning Agent and other out-of-pocket fees and expenses required to be
reimbursed or paid by the Borrowers under the Existing Credit Agreement.
 
60

--------------------------------------------------------------------------------



ARTICLE V


Affirmative Covenants


Each of El Paso and, subject to Section 10.18 and Section 10.19, the Trustee
covenants and agrees with each Lender that so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full (or sufficient Cash Collateral has been
deposited with the Administrative Agent in an amount equal to the then
outstanding L/C Exposure), unless the Required Lenders shall otherwise consent
in writing, each of the Borrowers will, and El Paso will cause each of the
Material Subsidiaries to:


SECTION 5.01.     Existence; Businesses and Properties. xx) Except as otherwise
permitted by Section 6.05, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence.


(b)           Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits
(including Environmental Permits), franchises and authorizations material to the
conduct of its business; comply in all material respects with all applicable
laws, rules, regulations and decrees and orders of any Governmental Authority
(including, without limitation, ERISA and Environmental Laws and Environmental
Permits), whether now in effect or hereafter enacted; conduct any Remedial
Action in substantial compliance with Environmental Laws; and at all times
maintain and preserve all property material to the conduct of such business and
keep such property in good repair, working order and condition, ordinary wear
and tear excepted; except in each case where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.


(c)           Maintain in effect and enforce policies and procedures designed to
promote and ensure compliance by such Borrower, its respective subsidiaries and
their respective directors, officers, employees, agents and representatives with
applicable Sanctions, the FCPA and any other applicable Anti-Corruption Laws.


(d)           Provide such information and take such actions as are reasonably
requested by the Administrative Agent, any Issuing Bank or any Lender in order
to assist the Administrative Agent, such Issuing Bank and such Lender in
maintaining compliance with the USA Patriot Act.


SECTION 5.02.     Insurance. With respect to El Paso, keep its insurable
properties, the insurable properties of the Material Subsidiaries and the
insurable properties of the Trustee adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks, including nuclear hazard, fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations; and maintain
such other insurance as may be required by law.
 
61

--------------------------------------------------------------------------------



SECTION 5.03.     Obligations and Taxes. Pay and discharge promptly when due (a)
its Indebtedness and other obligations in accordance with their terms, to the
extent that the failure to pay and discharge such amounts, either individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, and (b) all material taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such Indebtedness, obligation, tax, assessment, charge, levy or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the applicable Borrower shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP and such
contest operates to suspend collection of the contested Indebtedness,
obligation, tax, assessment or charge and enforcement of a Lien.


SECTION 5.04.   Financial Statements, Reports, etc. Furnish to the
Administrative Agent (and the Administrative Agent shall promptly after receipt
thereof make available to each Lender):


(a)           with respect to El Paso, within 120 days after the end of each
fiscal year, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows showing its financial condition
as of the close of such fiscal year and the results of its operations during
such year, all audited by KPMG LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present its financial condition and
results of operations in accordance with GAAP consistently applied;


(b)           with respect to El Paso, within 60 days after the end of each of
the first three fiscal quarters of each fiscal year, its consolidated balance
sheet and related statements of operations, stockholders’ equity, and cash flows
showing its financial condition as of the close of such fiscal quarter and the
results of its operations during such fiscal quarter and the then elapsed
portion of the fiscal year, all certified by one of its Financial Officers, as
fairly presenting its financial condition and results of operations on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;


(c)           with respect to El Paso, concurrently with any delivery of
financial statements under sub-paragraph (a) or (b) above, a certificate of a
Financial Officer certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto;


(d)           with respect to El Paso, promptly after the same become publicly
available, copies of all periodic and other reports and definitive proxy
statements (other than any registration statement on Form S-8 or its equivalent)
filed by it or any Subsidiary with the SEC, or distributed to its shareholders
generally;
 
62

--------------------------------------------------------------------------------



(e)           with respect to the Trustee, concurrently with the delivery
thereof to El Paso, copies of its periodic trust reports;


(f)           with respect to El Paso, promptly after El Paso shall have
received notice thereof, notice of any change in the debt rating of the Index
Debt, or any notice that El Paso or any Index Debt shall be placed on
“CreditWatch” or “WatchList” or any similar list maintained by either Rating
Agency, in each case with negative implications;


(g)           promptly after the request by any Lender or the Administrative
Agent, all documentation and other information that such Lender or the
Administrative Agent reasonably requests for purposes of compliance with
applicable “know your customer” requirements under the USA Patriot Act or other
applicable anti-money laundering and anti-terrorism laws, rules and regulations;


(h)           promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of such Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; and


(i)           promptly after a Responsible Officer of any Borrower becomes aware
of any change in the information provided in a Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification, a written notice
specifying any such change.


Documents required to be delivered pursuant to this Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which such materials are publicly available as
posted on the Electronic Data Gathering, Analysis and Retrieval system (EDGAR);
or (ii) on which such documents are posted on the Borrowers’ behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (A) upon written
request by the Administrative Agent or any Lender, the Borrowers shall deliver
paper copies of such documents to the Administrative Agent or such Lender upon
its request to the Borrowers to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrowers shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such document to it
and maintaining its copies of such documents.


SECTION 5.05.           Litigation and Other Notices. Furnish to the
Administrative Agent written notice of the following promptly after any
Responsible Officer of such Borrower obtains actual knowledge thereof:
 
63

--------------------------------------------------------------------------------



(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto; and


(b)           the filing or commencement of any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
it or, in the case of El Paso, any Material Subsidiary that would reasonably be
expected to result in a Material Adverse Effect;


SECTION 5.06.    Employee Benefits. With respect to El Paso, furnish to the
Administrative Agent as soon as possible, and in any event within 10 days, after
any Responsible Officer of El Paso or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred that, alone or together with any other
ERISA Event, would reasonably be expected to result in liability of El Paso in
an aggregate amount exceeding $10,000,000 or requiring payments exceeding
$4,000,000 in any year, a statement of a Financial Officer of El Paso setting
forth details as to such ERISA Event and the action, if any, that El Paso
proposes to take with respect thereto.


SECTION 5.07.     Maintaining Records; Access to Properties and Inspections.
xxi) With respect to El Paso, keep adequate records and books of account, in
which full and correct entries shall be made of all of its financial
transactions and its assets and business so as to permit El Paso and its
Subsidiaries to present financial statements in accordance with GAAP.


(b)           Permit any representatives designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the properties of
such Borrower or such Material Subsidiary upon reasonable notice and at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Borrower or such Material Subsidiary with the officers thereof
and independent accountants therefor (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract); provided
that (i) other than with respect to such visits and inspections during the
continuation of a Default or an Event of Default, (x) only the Administrative
Agent on behalf of the Lenders may exercise rights under this Section and (y)
only one such visit and inspection shall be permitted during any calendar year
and (ii) the costs and expenses incurred by any such Lender in connection with
any such visitation, inspection, extracts, copies or discussions shall be, upon
the occurrence and during the continuation of a Default or an Event of Default,
for the account of El Paso, and, in all other circumstances, for the account of
such Lender. It is understood and agreed that the costs and expenses incurred by
the Administrative Agent in connection with any such visitation, inspection,
extracts, copies or discussions shall be for the account of El Paso.


SECTION 5.08.     Use of Proceeds. (a) Use the proceeds of the Loans made to it
on and after the Effective Date (i) in the case of El Paso, solely (A) to
provide working capital to El Paso, (B) for general corporate purposes and (C)
to pay related fees and expenses, and (ii) in the case of the Trustee, solely
(A) to finance the purchase of Nuclear Fuel by the Trustee in accordance with
the Trust Agreement and the Purchase Contract, (B) to pay interest on and
accrued fees with respect to the Trust Senior Unsecured Notes, (C) to pay
interest and other amounts payable hereunder by the Trustee as needed and (D) to
pay related fees and expenses; and (b) request the issuance of Letters of Credit
(i) in the case of Letters of Credit issued for the account of El Paso, solely
for general corporate purposes, and (ii) in the case of Letters of Credit issued
for the account of the Trustee, solely to support obligations incurred by the
Trustee in respect of the purchase of Nuclear Fuel in accordance with the Trust
Agreement and the Purchase Contract.
 
64

--------------------------------------------------------------------------------



SECTION 5.09.    Subsidiary Guarantors. El Paso shall promptly (and in any event
within thirty (30) days (or such longer period not to exceed sixty (60) days as
the Administrative Agent may agree in its reasonable discretion) after the
creation, acquisition or existence of any Material Subsidiary) cause each
Material Subsidiary to execute a guarantee of all the El Paso Obligations
pursuant to a Subsidiary Guarantee Agreement. In furtherance of the foregoing,
El Paso shall give prompt notice to the Administrative Agent of the creation,
acquisition or existence of any such Material Subsidiary.


SECTION 5.10.   Maintenance of Ratings. With respect to El Paso, use
commercially reasonable efforts to cause at all times Applicable Ratings to be
in effect.


ARTICLE VI


Negative Covenants


Each of El Paso and, subject to Section 10.18 and Section 10.19, the Trustee
covenants and agrees with each Lender that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been canceled or have expired and all amounts drawn thereunder
have been reimbursed in full (or sufficient Cash Collateral has been deposited
with the Administrative Agent in an amount equal to the then outstanding L/C
Exposure), unless the Required Lenders shall otherwise consent in writing:


SECTION 6.01.     Subsidiary Indebtedness. El Paso will not permit any
Subsidiary that is not a Subsidiary Guarantor to incur, create, assume or permit
to exist (collectively, “incur”) any Indebtedness, except:


(a)           Indebtedness of any such Subsidiary owed to El Paso or any other
Subsidiary;


(b)           Indebtedness of any Receivables Subsidiary incurred pursuant to
the Receivables Facility Documents in an aggregate principal amount not in
excess of $100,000,000 outstanding at any time; and


(c)           Indebtedness of Subsidiaries not otherwise permitted by the
foregoing paragraphs of this Section 6.01; provided that the aggregate principal
amount of all Indebtedness of all such Subsidiaries outstanding under this
paragraph (c) and Indebtedness secured by Liens permitted by Section 6.02(s)
shall not exceed 20% of Total Consolidated Capital.


SECTION 6.02.    Liens. Neither Borrower will, nor will El Paso permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or assets (including stock or other securities of any person, including any
Subsidiary) now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except:
 
65

--------------------------------------------------------------------------------



(a)           Liens on property or assets of El Paso existing on the date hereof
and set forth in Schedule 6.02; provided that such Liens shall secure only those
obligations which they secure on the date hereof;


(b)           Liens to secure the Obligations;


(c)           any Lien existing on any Operating Property prior to the
acquisition thereof by El Paso or any Subsidiary to secure Indebtedness assumed
by El Paso or any Subsidiary in connection with such acquisition; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition and (ii) such Lien does not apply to any other property or assets of
either Borrower or any Subsidiary (other than related contracts, proceeds of
such Operating Property, accessions thereto and replacements thereof, to the
extent the documentation creating such Lien includes such additional property);


(d)           Liens for taxes or assessments by any Governmental Authority not
yet due or which are being contested in compliance with Section 5.03;


(e)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, licensors’ or other like Liens arising in the ordinary course of
business and securing obligations that are not due and payable or which are
being contested in compliance with Section 5.03;


(f)           pledges and deposits made in the ordinary course of El Paso’s or
any Subsidiary’s business in compliance with workmen’s compensation,
unemployment insurance and other social security laws or regulations;


(g)           deposits by El Paso or any Subsidiary to secure the performance of
bids, trade contracts (other than for Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(h)           zoning restrictions, easements, rights-of-way, restrictions on use
of real property or permit or license requirements and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the businesses of the Borrowers or any Subsidiary;


(i)           Liens to secure Indebtedness incurred by El Paso or any Subsidiary
in connection with the acquisition or lease by El Paso or any Subsidiary in the
ordinary course of business, after the date hereof, of furniture, fixtures,
equipment and other assets not owned by El Paso or any Subsidiary on the date
hereof; provided that (i) such Indebtedness shall not be secured by any
Operating Property of El Paso or any Subsidiary other than the Operating
Property with respect to which such Indebtedness is incurred and (ii) the Lien
securing such Indebtedness shall be created within 180 days of the incurrence of
such Indebtedness;


(j)           Liens of a Mortgage Indenture to secure First Mortgage Bonds in an
aggregate principal amount not to exceed $700,000,000 issued in exchange for or
to secure or to repurchase, repay or otherwise refinance the Indebtedness of El
Paso under the Senior Unsecured Notes;
 
66

--------------------------------------------------------------------------------



(k)           Liens to secure Indebtedness of any person existing at the time
such person is merged into or consolidated with, or such person disposes of all
or substantially all its properties (or those of a division) to, El Paso or any
Subsidiary;


(l)           Liens to secure Indebtedness incurred by El Paso or any Subsidiary
to acquire, construct, develop or substantially repair, alter or improve
Operating Property or to provide funds for any such purpose or for reimbursement
of funds previously expended for any such purpose; provided that such
Indebtedness is incurred contemporaneously with, or within 730 days after, such
acquisition or the completion of construction, development or substantial
repair, alteration or improvement;


(m)           Liens to secure, directly or indirectly, El Paso’s or any
Subsidiary’s obligations with respect to Indebtedness issued by any Governmental
Authority, including Indebtedness represented by securities issued by any such
Governmental Authority (or providers of credit enhancement with respect to such
securities), including, without limitation, El Paso’s or any Subsidiary’s
obligations with respect to industrial development, pollution control or similar
revenue bonds incurred for the purpose of financing all or any part of the
purchase price or the cost of substantially repairing or altering, constructing,
developing or substantially improving Operating Property;


(n)           Liens on the property of any Receivables Subsidiary incurred
pursuant to the Receivables Facility Documents and Liens in favor of any
Receivables Subsidiary granted by El Paso or any other Subsidiary with respect
to Receivables purportedly sold to any Receivables Subsidiary by El Paso or such
other Subsidiary pursuant to a Receivables Facility;


(o)           Liens created by a Mortgage Indenture and securing the payment of
the fees and expenses of the trustee in respect of such Mortgage Indenture;


(p)           one or more attachments or other similar Liens on assets of El
Paso or any Subsidiary arising in connection with court proceedings (i) in an
aggregate principal amount not in excess of $40,000,000 (so long as El Paso or
such Subsidiary has set aside adequate reserves therefor) or (ii) the execution
of which has been stayed or which has been appealed and secured, if necessary,
by an appeal bond; provided that in each case no Event of Default shall result
therefrom;


(q)           any Lien arising by operation of law on the assets of El Paso or
any Subsidiary in favor of any Governmental Authority with respect to any
franchise, grant, license, permit or contract;


(r)           Liens to secure any extension, renewal or replacement (or
successive extensions, renewals or replacement), in whole or in part, of an
instrument or agreement creating any Indebtedness referred to in clause (c),
(i), (k) or (l) above that is otherwise expressly permitted hereunder (such
Indebtedness, “Refinancing Indebtedness”); provided, that (i) the principal
amount of such Refinancing Indebtedness does not exceed the principal amount of
the Indebtedness being extended, renewed or replaced, except by an amount equal
to unpaid accrued interest and premiums (including tender premiums) thereon plus
underwriting discounts and other reasonable and customary fees, commissions and
expenses (including upfront fees, original issue discount or initial yield
payments) incurred in connection with the relevant extension, renewal or
replacement, (ii) such Refinancing Indebtedness shall have (A) a final maturity
on or later than the final maturity date of the Indebtedness being extended,
renewed or replaced and (B) a weighted average life to maturity equal to or
greater than the weighted average life to maturity of the Indebtedness being
extended, renewed or replaced, (iii) any such Refinancing Indebtedness is
incurred only by the obligor or obligors in respect of the Indebtedness being
extended, renewed or replaced and shall not have any greater guarantees or
security than the Indebtedness being extended, renewed or replaced, (iv) if the
Indebtedness being extended, renewed or replaced was originally contractually
subordinated to the Obligations in right of payment, such Refinancing
Indebtedness is contractually subordinated to the Obligations in right of
payment on terms not less favorable in any material respect, taken as a whole,
to the Lenders than those applicable to the Indebtedness being extended, renewed
or replaced, taken as a whole, and (v) as of the date of the incurrence of such
Refinancing Indebtedness and after giving pro forma effect thereto, no Default
or Event of Default shall have occurred and be continuing; and
 
67

--------------------------------------------------------------------------------



(s)           Liens that are not otherwise permitted by any of the foregoing
paragraphs of this Section 6.02; provided that, at the time that any such Lien
is granted (and after giving effect thereto), the aggregate outstanding
principal amount of all Indebtedness outstanding under Section 6.01(c) and
Indebtedness secured by Liens permitted by this Section 6.02(s) shall not exceed
20% of Total Consolidated Capital;


provided, that, notwithstanding the foregoing, the Borrowers will not, and El
Paso will not permit any of its Subsidiaries to, secure any Indebtedness
outstanding pursuant to Section 6.02(s) under any Material Credit Facility
unless and until the Obligations (and any guarantee delivered in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the Required
Lenders in substance and in form, including an intercreditor agreement and
opinions of counsel to the Borrowers from counsel that is reasonably acceptable
to the Administrative Agent.


SECTION 6.03.     Sale and Lease-Back Transactions. Neither Borrower will, nor
will El Paso permit any Material Subsidiary to, enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale Lease-Back Transaction”), except for
(i) any Sale Lease-Back Transaction that constitutes a Capital Lease Obligation
otherwise permitted to be incurred under this Agreement, and (ii) Sale
Lease-Back Transactions of real property and tangible personal property with an
aggregate fair market value not to exceed $50,000,000 at any time.


SECTION 6.04.      Investments, Loans and Advances. El Paso will not, and will
not permit any Material Subsidiary to, purchase, hold or acquire any capital
stock, evidences of indebtedness or other securities of, make or permit to exist
any loans or advances to, or make or permit to exist any investment or any other
interest in, any other person in excess of $5,000,000 at any time outstanding
(without giving effect to any write-offs or write-downs thereof), except:
 
68

--------------------------------------------------------------------------------



(a)           investments by El Paso or any Material Subsidiary in the capital
stock of a Subsidiary; provided however, that the aggregate cumulative amount of
El Paso’s and the Material Subsidiaries’ investments in, and loans and advances
to, such Subsidiaries that are not Loan Parties shall not exceed $20,000,000;


(b)           Permitted Investments;


(c)           Investments of El Paso existing on the Effective Date and set
forth on Schedule 6.04;


(d)           Investments received in connection with the bankruptcy or
reorganization of customers and suppliers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;


(e)           Investments in intercompany loans between and among El Paso and
any Subsidiary Guarantor;


(f)           Investments made in connection with and to facilitate the
Receivables Facilities; and


(g)           Guarantees by El Paso of Indebtedness of Rio Grande Resources
Trust II, to the extent such Guarantees are permitted to be incurred by El Paso
pursuant to Section 6.09.


SECTION 6.05.    Mergers, Consolidations, Sales of Assets and Acquisitions.
Neither Borrower will, nor will El Paso permit any Material Subsidiary to, merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any substantial part
of its assets (whether now owned or hereafter acquired) or any capital stock of
any Material Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other person except that (a) the Trustee may purchase and sell
Nuclear Fuel in accordance with the provisions of the Purchase Contract, (b) El
Paso and any Material Subsidiary may sell Receivables pursuant to a Receivables
Facility, (c) El Paso may sell or contribute transmission assets to the extent
that FERC orders such assets to be sold in connection with joining a Regional
Transmission Organization, (d) either Borrower or any Material Subsidiary may
merge with another person if (x) such Borrower or such Material Subsidiary, as
the case may be, is the surviving corporation (subject to clause (e) below) and
(y) no Default shall have occurred and be continuing after giving effect to such
merger, (e) any Material Subsidiary may merge with El Paso if El Paso is the
surviving corporation, and (f) the Trustee may merge into or consolidate with,
or transfer all of the assets of the corporate trust business of the Trustee to,
another person, subject to the terms of Sections 8.2 and 8.3 of the Trust
Agreement, provided, that the successor Trustee shall promptly deliver, or cause
to be delivered, to the Administrative Agent true and complete copies of all
instruments and other agreements executed and delivered by the predecessor
Trustee and/or the successor trustee pursuant to Section 8.3 of the Trust
Agreement in connection therewith.


SECTION 6.06.     Transactions with Affiliates. Neither Borrower will, nor will
El Paso permit any Subsidiary to, sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates (other than El Paso’s Wholly
Owned Subsidiaries), except that (a) El Paso or any Subsidiary may engage in any
of the foregoing transactions in the ordinary course of business at prices and
on terms and conditions not materially less favorable to El Paso or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties or if no comparable transaction with an unrelated third party exists or
could exist, on a basis that is fair to El Paso or such Subsidiary from a
financial point of view, (b) El Paso and any Subsidiary may sell Receivables
pursuant to a Receivables Facility and (c) the Trustee may engage in any
transactions with its Affiliates expressly permitted under the Trust Agreement.
 
69

--------------------------------------------------------------------------------



SECTION 6.07.     Businesses of Borrowers and Material Subsidiaries. Neither
Borrower will, nor will El Paso permit any Material Subsidiary to, engage at any
time in any business or business activity other than (a) with respect to El Paso
and the Material Subsidiaries, the business conducted by them on the Effective
Date and business activities reasonably incidental thereto, and (b) with respect
to the Trustee, purchasing, holding title to, making payments with respect to
and selling Nuclear Fuel pursuant to, and on the terms set forth in, the Trust
Agreement and the Purchase Contract.


SECTION 6.08.     Other Agreements. Neither Borrower will, nor will El Paso
permit any Subsidiary to, permit any waiver, supplement, modification,
amendment, termination or release of (i) the Trust Agreement or the Purchase
Contract or (ii) the Receivables Facility Documents, in each case to the extent
that it is a party thereto and any such waiver, supplement, modification,
amendment, termination or release would be adverse to the Lenders in any
material respect.


SECTION 6.09.     Debt to Capitalization Ratio. El Paso will not permit the
ratio of (i) Total Consolidated Debt to (ii) Total Consolidated Capital as of
the last day of any fiscal quarter to be in excess of 0.65 to 1.00.


SECTION 6.10.     Fiscal Year. El Paso will not, and will not permit any
Subsidiary to, change the end of its fiscal year from December 31 to any other
date.


SECTION 6.11.    Use of Proceeds. Neither Borrower will, directly or, to the
respective Borrower’s knowledge, indirectly, use the proceeds of the Loans or
Letters of Credit, or lend, contribute or otherwise make available such proceeds
to any of its Affiliates, any joint venture partner or any other person, (a) to
fund any activities or business of or with any Sanctioned Person or Sanctioned
Country, (b) in any other manner that would result in a violation of Sanctions
by any person (including any person participating in the Loans or Letters of
Credit, whether as Administrative Agent, Issuing Bank, Lender, Joint Lead
Arranger, underwriter, advisor, investor, or otherwise) or (c) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of the FCPA or any
other applicable Anti-Corruption Law.
 
70

--------------------------------------------------------------------------------



ARTICLE VII


Events of Default


SECTION 7.01.    Events of Default. In case of the happening of any of the
following events (“Events of Default”):


(a)           any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished; or


(b)           default shall be made in the payment of any principal of any Loan
or, subject to Section 2.20(e), the reimbursement with respect to any L/C
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise; or


(c)           default shall be made in the payment of any interest on any Loan
or any Fee or L/C Disbursement or any other amount (other than an amount
referred to in (b) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of five Business Days; or


(d)           default in any material manner shall be made in the due observance
or performance by either Borrower or any Subsidiary of any covenant, condition
or agreement contained in Section 5.01(a) or 5.05 or in Article VI; or


(e)           default shall be made in the due observance or performance by
either Borrower or any Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in (b), (c) or (d)
above) and such default shall continue unremedied for a period of 30 days after
notice thereof from the Administrative Agent or any Lender to the Borrowers; or


(f)           either Borrower or any Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
in a principal amount in excess of $50,000,000, when and as the same shall
become due and payable, or (ii) default (after the expiration of any applicable
grace period) in the observance or performance of any other term, covenant,
condition or agreement contained in any agreement or instrument evidencing or
governing any such Indebtedness if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee on its or their behalf (with or without the giving of notice, the
lapse of time or both) to cause, such Indebtedness to become due prior to its
stated maturity; or


(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of either Borrower or any Material Subsidiary or of a substantial
part of the property or assets of either Borrower or any such Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for either
Borrower or any Material Subsidiary or for a substantial part of the property or
assets of either Borrower or any such Material Subsidiary or (iii) the
winding-up or liquidation of either Borrower or any Material Subsidiary; and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered; or
 
71

--------------------------------------------------------------------------------



(h)           either Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for either Borrower or
any such Material Subsidiary or for a substantial part of the property or assets
of either Borrower or any such Material Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, (vi)
become unable, admit in writing its inability or fail generally to pay its debts
as they become due or (vii) take any action for the purpose of effecting any of
the foregoing; or


(i)           a final judgment or judgments for the payment of money in an
aggregate amount in excess of $50,000,000 shall be rendered against either
Borrower or any Material Subsidiary and the same shall remain undischarged for a
period of 45 consecutive days during which execution shall not be effectively
stayed, bonded or discharged pending appeal, or are not discharged within 45
days after expiration of such stay, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of either Borrower or any
Subsidiary to enforce any such judgment; or


(j)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, has resulted or could reasonably be expected to result in a Material
Adverse Effect; or


(k)           there shall have occurred a Change in Control; or


(l)           a Purchase Contract Default shall have occurred and be continuing;


then, and in every such event (other than an event with respect to either
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrowers, take either or both of the following actions, at the same or
different times: (i) terminate forthwith the Commitments and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of each Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event with respect to either
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of each Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by each Borrower, anything contained herein or in any other
Loan Document to the contrary notwithstanding.
 
72

--------------------------------------------------------------------------------



ARTICLE VIII


The Administrative Agent


SECTION 8.01.     Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints MUFG to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and none of the
Borrowers shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


SECTION 8.02.     Rights as a Lender. The person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, any Borrower or any
Subsidiary or other Affiliate thereof as if such person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


SECTION 8.03.     Exculpatory Provisions. xxii) The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:


(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;


(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
73

--------------------------------------------------------------------------------



(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the person serving as the
Administrative Agent or any of its Affiliates in any capacity.


(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Article VII or Section 10.08),
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by a Borrower,
a Lender or an Issuing Bank.


(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence or continuance of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


(d)           Each Lender agrees (i) to reimburse the Administrative Agent, on
demand, in the amount of its Applicable Percentage of any expenses incurred for
the benefit of the Lenders by the Administrative Agent, including counsel fees
and compensation of agents and employees paid for services rendered on behalf of
the Lenders, that shall not have been reimbursed by the Borrowers and (ii) to
indemnify and hold harmless the Administrative Agent and any of its Related
Parties, on demand, in the amount of such pro rata share, from and against any
and all liabilities, taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against it in its
capacity as Administrative Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrowers, provided
that no Lender shall be liable to the Administrative Agent or any such other
indemnified person for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are determined by the final and non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or any of its Related Parties.
 
74

--------------------------------------------------------------------------------



SECTION 8.04.     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, increase,
reinstatement or renewal of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Bank, the Administrative
Agent may presume that such condition is satisfactory to such Lender or Issuing
Bank unless the Administrative Agent shall have received notice to the contrary
from such Lender or Issuing Bank prior to the making of such Loan or the
issuance, extension, increase, reinstatement or renewal of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for any Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


SECTION 8.05.     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub‑agents.


SECTION 8.06.     Resignation of Administrative Agent. xxiii) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and the Borrowers. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor, which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank with an office in New York, New York. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
 
75

--------------------------------------------------------------------------------



(b)           If the person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrowers and such person remove such person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Bank directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by any Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between El Paso and such successor. After
the retiring or removed Administrative Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article and Section 10.05 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.


SECTION 8.07.     Non-Reliance on Agents and Other Lenders. Each Lender and
Issuing Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


SECTION 8.08.  No Other Duties. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, the Syndication Agent, the Co-Documentation
Agents nor the Joint Bookrunners listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.
 
76

--------------------------------------------------------------------------------



SECTION 8.09.     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or any other Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, the Letters of Credit and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Section 10.05) allowed in such judicial proceeding;
and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.05.


SECTION 8.10.   Resignation of JPMorgan as Administrative Agent. xxiv) JPMorgan
hereby resigns as Administrative Agent (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement as of the Effective Date;
provided, that the provisions of Article VIII and Section 10.05 of this
Agreement shall inure to the benefit of JPMorgan as to any actions taken or
omitted to be taken by JPMorgan while JPMorgan was Administrative Agent (as
defined in the Existing Credit Agreement) under the relevant Loan Documents,
including, without limitation, all actions taken or to be taken in furtherance
of the transfer of agency to MUFG as successor Administrative Agent (in such
capacity, the “Successor Administrative Agent”), regardless of whether such
action is taken before or after the effectiveness thereof.


(b)           The parties to this Agreement hereby accept such resignation and
waive any prior notice or action otherwise required under the Existing Credit
Agreement or any other Loan Document in connection with such resignation.
 
77

--------------------------------------------------------------------------------



SECTION 8.11.     Appointment of MUFG as Successor Administrative Agent. xxv) As
of the Effective Date, the Lenders, constituting the Required Lenders,
irrevocably designate and appoint MUFG as successor Administrative Agent, and
MUFG hereby accepts such appointment, pursuant to this Article VIII, to serve as
successor Administrative Agent for all purposes of this Agreement and the other
Loan Documents and to take such actions, perform such duties and exercise such
powers as are expressly delegated to the Administrative Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto and in each case subject to all of the rights,
protections, immunities and indemnities provided to the Administrative under
each such agreement.


(b)           The Borrowers hereby consent to the appointment made under Section
8.11(a).


(c)           As of the Effective Date, all notices, requests, instructions,
directions and other communications to be delivered to the Administrative Agent
under this Agreement and the other Loan Documents shall be given or made to MUFG
as successor Administrative Agent pursuant to the terms of Section 10.01 of this
Agreement.


SECTION 8.12.     Assignment and Assumption. xxvi) As of the Effective Date,
JPMorgan hereby assigns and transfers to the Successor Administrative Agent, and
the Successor Administrative Agent hereby assumes, all of the rights, remedies,
duties and other obligations of the Administrative Agent under this Agreement
and the other Loan Documents, without recourse, representation or warranty other
than the power to make such assignment. As of the Effective Date, JPMorgan is
discharged from its duties and obligations as Administrative Agent under the
Loan Documents.


(b)           The parties to this Agreement acknowledge and agree that, on and
after the Effective Date, (i) the Successor Administrative Agent shall have all
of the rights, benefits, protections, privileges, immunities, indemnities and
obligations of the Administrative Agent under this Agreement and the other Loan
Documents, but shall have no responsibility, obligation or liability in
connection with any act or omission of the Resigning Agent and (ii) JPMorgan
shall have no responsibility, obligation or liability in connection with any act
or omission of the Successor Administrative Agent.


(c)           From and after the Effective Date, each reference in this
Agreement and the other Loan Documents to “Administrative Agent” shall in each
case mean and be a reference to MUFG, acting in such capacity.


(d)           Each of the Borrowers, JPMorgan and the other parties to this
Agreement agrees to execute all documents that are necessary or as MUFG may from
time to time reasonably request to evidence its appointment as the Successor
Administrative Agent.


(e)           Each Borrower reaffirms and acknowledges its obligations to the
Successor Administrative Agent with respect to this Agreement and all other Loan
Documents and that the delivery of any agreements, instruments or any other
document and any other actions taken or to be taken shall be to the reasonable
satisfaction of the Successor Administrative Agent notwithstanding whether any
of the foregoing was or were previously satisfactory to the Resigning Agent.
 
78

--------------------------------------------------------------------------------



SECTION 8.13.     Certain ERISA Matters. xxvii) Each Lender (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and (y)
covenants, from the date such person became a Lender party hereto to the date
such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower or any other Loan Party, that at least one of the following is
and will be true:


(i)           such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;


(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


(iii)           (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or


(iv)           such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding paragraph (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding paragraph (a), such Lender further
(x) represents and warrants, as of the date such person became a Lender party
hereto, to, and (y) covenants, from the date such person became a Lender party
hereto to the date such person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
 
79

--------------------------------------------------------------------------------



ARTICLE IX


Guarantee


As a result of the arrangements contemplated by the Trust Agreement and the
Purchase Contract for the financing by the Trustee of Nuclear Fuel, El Paso
acknowledges that it will derive substantial benefit from the commitments of the
Lenders to make Loans to the Trustee and the commitment of each Issuing Bank to
issue Letters of Credit for the account of the Trustee. To induce the Lenders to
make the Loans and the Issuing Banks to issue Letters of Credit and to enter
into this Agreement, El Paso agrees with each Lender, each Issuing Bank, the
Syndication Agent and the Administrative Agent (each such person, together with
its successors and assigns, a “Guaranteed Party”) as follows:


SECTION 9.01.     Guarantee. El Paso unconditionally and irrevocably guarantees,
as a primary obligor and not merely as a surety, (a) the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans made to the Trustee, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by the Trustee under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide Cash Collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Trustee to the Guaranteed Parties under this Agreement and the other Loan
Documents and (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Trustee under or pursuant to this Agreement
and the other Loan Documents (all the monetary and other obligations referred to
in the preceding clauses (a) and (b) being collectively called the “Trust
Obligations”). El Paso further agrees that the Trust Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any extension
or renewal of any Trust Obligation.


SECTION 9.02.    Obligations Not Waived. To the fullest extent permitted by
applicable law, El Paso waives presentment to, demand of payment from and
protest to the Trustee of any of the Trust Obligations, and also waives notice
of acceptance of its guarantee and notice of protest for nonpayment. To the
fullest extent permitted by applicable law, the obligations of El Paso hereunder
shall not be affected by (a) the failure of the Administrative Agent or any
other Guaranteed Party to assert any claim or demand or to enforce or exercise
any right or remedy against the Trustee, (b) any rescission, waiver, amendment
or modification of, or any release from any of the terms or provisions of this
Agreement, any other Loan Document, any Guarantee or any other agreement,
including with respect to any other guarantor of the Trust Obligations or (c)
any release or substitution of any one or more endorsers, other guarantors or
other obligors of all or any portion of the Trust Obligations.
 
80

--------------------------------------------------------------------------------



SECTION 9.03.     Guarantee of Payment. El Paso further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Guaranteed Party to any of the security held for payment of the
Trust Obligations or to any balance of any deposit account or credit on the
books of the Administrative Agent or any other Guaranteed Party in favor of the
Trustee or any other person.


SECTION 9.04.     No Discharge or Diminishment of Guarantee. The guarantee
obligations of El Paso hereunder are continuing and irrevocable and shall not be
subject to any reduction, limitation, impairment or termination for any reason
(other than the payment in full in cash of the Trust Obligations), including any
claim of waiver, release, surrender, alteration or compromise of any of the
Trust Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Trust Obligations or otherwise. Without
limiting the generality of the foregoing, the obligations of El Paso hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Guaranteed Party to assert any claim or demand
or to enforce any remedy under this Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Trust Obligations, or by any other act or omission that may or might in any
manner or to any extent vary the risk of El Paso or that would otherwise operate
as a discharge of El Paso as a matter of law or equity (other than the payment
in full in cash of all the Trust Obligations).


SECTION 9.05.     Defenses of the Trustee Waived. To the fullest extent
permitted by applicable law, El Paso waives any defense based on or arising out
of any defense of the Trustee or the unenforceability of the Trust Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of the Trustee, other than the payment in full in cash of the Trust
Obligations. The Administrative Agent and the other Guaranteed Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Trust Obligations,
make any other accommodation with the Trustee or any other guarantor or exercise
any other right or remedy available to them against the Trustee or any other
guarantor, without affecting or impairing in any way the liability of El Paso
hereunder except to the extent the Trust Obligations have been fully, finally
paid in cash. To the fullest extent permitted by applicable law, El Paso waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of El Paso against the
Trustee or any other guarantor, as the case may be, or any security.


SECTION 9.06.     Agreement to Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against El Paso by virtue hereof,
upon the failure of the Trustee to pay any Trust Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, El Paso hereby promises to and will forthwith pay, or
cause to be paid, to the Administrative Agent or such other Guaranteed Party as
designated thereby in cash the amount of such unpaid Trust Obligations. Upon
payment by El Paso of any sums to the Administrative Agent or any Guaranteed
Party as provided above, all rights of El Paso against the Trustee arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Trust Obligations. In
addition, any indebtedness of the Trustee now or hereafter held by El Paso is
hereby subordinated in right of payment to the prior payment in full of the
Trust Obligations. If any amount shall erroneously be paid to El Paso on account
of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) any such indebtedness of the Trustee, such amount shall be held in trust
for the benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Trust
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.
 
81

--------------------------------------------------------------------------------



SECTION 9.07.     Information. El Paso assumes all responsibility for being and
keeping itself informed of the Trustee’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Trust
Obligations and the nature, scope and extent of the risks that El Paso assumes
and incurs hereunder, and agrees that none of the Administrative Agent or the
other Guaranteed Parties will have any duty to advise El Paso of information
known to it or any of them regarding such circumstances or risks.


SECTION 9.08.     Termination. The guarantee made hereunder (a) shall terminate
when all the Trust Obligations have been indefeasibly paid in full in cash and
the Lenders have no further commitment to lend to the Trustee under this
Agreement, the Trustee L/C Exposure has been reduced to zero and the Issuing
Banks have no further obligation to issue Letters of Credit under this Agreement
and (b) shall continue to be effective or be reinstated, as the case may be, if
at any time payment, or any part thereof, of any Trust Obligation is rescinded
or must otherwise be restored by any Guaranteed Party or El Paso upon the
bankruptcy or reorganization of the Trustee, El Paso or otherwise.


ARTICLE X


Miscellaneous


SECTION 10.01.  Notices. xxviii) Notices Generally. Except as provided in
paragraph (b) below, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:


(i)           if to El Paso, to El Paso Electric Company, Stanton Tower, 100 N.
Stanton, El Paso, Texas 79901, Attention of: General Counsel (Telecopier No.
(915) 521-4729);


(ii)           if to the Trustee, to The Bank of New York Mellon Trust Company,
N.A., 601 Travis Street, The Chase Center AIM 775-1800, Houston, Texas 77002,
Attention of: Corporate Trust Administration (Telecopier No. (713) 483-6954),
with a copy to El Paso Electric Company, Stanton Tower, 100 N. Stanton, El Paso,
Texas 79901, Attention of: General Counsel (Telecopier No. (915) 521-4729);
 
82

--------------------------------------------------------------------------------



(iii)           if to the Administrative Agent, to MUFG Union Bank, N.A., 1221
Avenue of the Americas, 6th Floor, New York, New York 10020-1001, Attention:
Lawrence Blat (Telecopier No.: (212) 782-4934; Email: Agencydesk@us.sc.mufg.jp /
cld.sf@unionbank.com); and


(iv)           if to a Lender or an Issuing Bank, to it at its address (or
telecopier number) set forth on Schedule 2.01, in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto (or in its
Administrative Questionnaire, as the case may be) or, in the case of an
Augmenting Lender, in the documentation executed by such Augmenting Lender
pursuant to Section 2.21(a).


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in said paragraph
(b). Notwithstanding the foregoing, notices to the Trustee shall not be deemed
to have been given until actually received by the Trustee at its address set
forth above.


(b)           Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or either Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
83

--------------------------------------------------------------------------------



(c)           Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.


SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by each Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Banks and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Banks,
regardless of any investigation made by the Lenders or the Issuing Banks or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding (for which sufficient Cash
Collateral has not been deposited with the Administrative Agent) and so long as
the Commitments have not been terminated. The provisions of Sections 2.12
(except as expressly limited therein), 2.14, 2.18 and 10.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, any Lender or any Issuing
Bank.


SECTION 10.03.   Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.


SECTION 10.04.   Successors and Assigns. xxix) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of each Borrower, the Administrative Agent, the
Issuing Banks or the Lenders that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.


(b)           Each Lender may assign to one or more assignees (other than (x)
any Borrower, (y) any Affiliate or Subsidiary of El Paso and (z) any Defaulting
Lender or any of its subsidiaries, or any person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a subsidiary thereof) all or
a portion of its interests, rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided, however, that (i) except in the case of an assignment to a Lender
or an Affiliate of a Lender, (x) El Paso must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld), provided,
that El Paso shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within seven
(7) Business Days after having received written notice thereof, and (y) the
amount of the Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, if less, the entire remaining amount of such Lender’s
Commitment), provided further that during the continuation of an Event of
Default, the consent of El Paso shall not be required for such assignment, (ii)
all assignments shall require the prior written consent of the Administrative
Agent and each Issuing Bank (which consents shall not be unreasonably withheld),
(iii) each such assignment shall be of a constant, and not a varying, percentage
of all the assigning Lender’s rights and obligations under this Agreement, (iv)
the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and (v) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon acceptance and recording pursuant to paragraph (e) of this
Section 10.04, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five Business Days after
the execution thereof, (A) the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.12 (except as expressly limited therein),
2.14, 2.18 and 10.05, as well as to any Fees accrued for its account and not yet
paid); provided, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
84

--------------------------------------------------------------------------------



(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment, and the outstanding balance of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrowers or the performance or
observance by either Borrower of any of its obligations under this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
 
85

--------------------------------------------------------------------------------



(d)           Notwithstanding Section 2.04, the Administrative Agent, acting for
this purpose as an agent of the Borrowers, shall maintain at one of its offices
in The City of New York a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive and the Borrowers,
the Administrative Agent, the Issuing Banks and the Lenders may treat each
person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by each Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(e)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above and, if required, the written consent of each Borrower, each Issuing
Bank and the Administrative Agent to such assignment, the Administrative Agent
shall (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Lenders and the Issuing Banks. No assignment shall be effective unless it has
been recorded in the Register as provided in this paragraph (e).


(f)           Each Lender may without the consent of the Borrowers, the Issuing
Banks or the Administrative Agent sell participation interests to one or more
banks or other entities (other than (x) any Borrower, (y) any Affiliate or
Subsidiary of El Paso and (z) any Defaulting Lender or any of its subsidiaries,
or any person who, upon becoming a Lender hereunder, would constitute a
Defaulting Lender or a subsidiary thereof) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.12, 2.14 and 2.18 (subject to the requirements and limitations therein,
including the requirements under Section 2.18(f) (it being understood that the
documentation required under Section 2.18(f) shall be delivered to the
participating Lender)) to the same extent as if they were Lenders, provided,
however, that the holder of a participation agrees to be subject to the
provisions of Sections 2.15, 2.16, 2.17, 2.18(g) and 2.19 as if it were an
assignee and the right of each holder of a participation to receive payment
under Sections 2.12, 2.14 and 2.18 shall be limited to the lesser of (a) the
amounts actually incurred by such holder for which payment is provided under
said sections and (b) the amounts that would have been payable under said
sections by the applicable Borrower to the Lender granting the participation to
such holder had such participation not been granted, (iv) the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrowers relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable hereunder or the amount of principal of or the rate
at which interest is payable on the Loans, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans or
increasing or extending the Commitments) and (v) without the prior written
consent of the Administrative Agent, no participation shall be sold to a
prospective participant that bears a relationship to either Borrower described
in Section 108(e)(4) of the Code. Each Lender that sells a participation shall,
acting solely for this purpose as an non-fiduciary agent of the Borrowers,
maintain at one of its offices in the United States a register on which it
enters the name and address of each of its participants and the principal
amounts (and stated interest) of each such participant’s interest in the Loans
or other obligations under this Agreement and the other Loan Documents (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 
86

--------------------------------------------------------------------------------



(g)           Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of the Borrowers; provided that, prior to any such disclosure of
information designated by the Borrowers as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 10.16.


(h)           Any Lender may at any time assign all or any portion of its rights
under this Agreement to a Federal Reserve Bank to secure extensions of credit by
such Federal Reserve Bank to such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
Bank for such Lender as a party hereto. In order to facilitate such an
assignment to a Federal Reserve Bank, each Borrower shall, at the request of the
assigning Lender, duly execute and deliver to the assigning Lender a promissory
note or notes evidencing the Loans made to such Borrower by the assigning Lender
hereunder.


(i)           Subject to Section 6.05(f) in the case of the Trustee, neither
Borrower shall assign or delegate any of its rights or duties hereunder without
the prior written consent of the Administrative Agent, each Issuing Bank and
each Lender, and any attempted assignment without such consent shall be null and
void. This Section 10.04(i) shall not limit the ability of the Trustee to resign
or be removed as Trustee under the Trust Agreement pursuant to Section 8.1
thereof, provided, that the successor Trustee shall promptly deliver, or cause
to be delivered, to the Administrative Agent true and complete copies of all
instruments and other agreements executed and delivered by the predecessor
Trustee and/or the successor trustee pursuant to Section 8.3 of the Trust
Agreement in connection with any such resignation or removal.


(j)           In the event that S&P, Moody’s and Thompson’s BankWatch (or
InsuranceWatch Ratings Service, in the case of Lenders that are insurance
companies (or Best’s Insurance Reports, if such insurance company is not rated
by Insurance Watch Ratings Service)) shall, after the date that any Lender
becomes a Lender, downgrade the long-term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)), respectively, then each
Issuing Bank shall have the right, but not the obligation, at its own expense,
upon notice to such Lender and the Administrative Agent, to replace (or to
request the Borrowers to use their reasonable efforts to replace) such Lender
with an assignee (in accordance with and subject to the restrictions contained
in paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Commitment to such assignee; provided, however, that (i) no such assignment
shall conflict with any law, rule and regulation or order of any Governmental
Authority and (ii) such Issuing Bank or such assignee, as the case may be, shall
pay to such Lender in immediately available funds on the date of such assignment
the principal of and interest accrued to the date of payment on the Loans made
by such Lender hereunder and all other amounts accrued for such Lender’s account
or owed to it hereunder.
 
87

--------------------------------------------------------------------------------



(k)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to such assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank and each other Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


SECTION 10.05.   Expenses; Indemnity. xxx) Each Borrower jointly and severally
agrees to promptly pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Syndication Agent and each Issuing
Bank in connection with the syndication of the credit facilities provided for
herein and the preparation and administration of this Agreement and the other
Loan Documents or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby or
thereby contemplated shall be consummated) or incurred by the Administrative
Agent, the Syndication Agent, any Lender or any Issuing Bank in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents or in connection with the Loans made or Letters of
Credit issued hereunder, including the reasonable and documented fees, charges
and disbursements of (i) Hughes Hubbard & Reed LLP, counsel for the
Administrative Agent and the Syndication Agent, (ii) one local counsel to the
Administrative Agent per material jurisdiction deemed necessary by the
Administrative Agent and (iii) if necessary, one special counsel to the
Administrative Agent per regulatory regime, and, in connection with any such
enforcement or protection, the reasonable and documented fees, charges and
disbursements of any other counsel for the Administrative Agent, the Syndication
Agent, any Lender or any Issuing Bank.
 
88

--------------------------------------------------------------------------------



(b)           Each Borrower jointly and severally agrees to indemnify the
Administrative Agent, the Syndication Agent, each Lender and each Issuing Bank,
each Affiliate of any of the foregoing persons and each of their respective
directors, officers, employees and agents (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, (iv) any actual or alleged
presence or Release of Hazardous Materials on any property owned or operated by
either Borrower or any Subsidiary, or any Environmental Claim related in any way
to either Borrower or any Subsidiary or (v) any strict liability or liability
without fault or other liability of an owner or vendor relating in any way to
the Nuclear Fuel, whether arising out of statute, judicial decision or
otherwise; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by the final and non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee.


(c)           The provisions of this Section 10.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, any Lender or any Issuing
Bank. All amounts due under this Section 10.05 shall be payable on written
demand therefor.


(d)           To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.


SECTION 10.06.   Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the extent not prohibited by applicable law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final;
provided, that in the case of the Trustee, such deposits shall be limited to
deposits included in the Trust Estate) at any time held and other indebtedness
at any time owing by such Lender to or for the credit or the account of either
Borrower against any of and all the Obligations now or hereafter existing under
this Agreement and the other Loan Documents held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured;
provided, further, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.24 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section 10.06 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
 
89

--------------------------------------------------------------------------------



SECTION 10.07.   Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED,
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED
AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE
INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT
GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.


SECTION 10.08. Waivers; Amendment. xxxi) No failure or delay of the
Administrative Agent, any Lender or any Issuing Bank in exercising any power or
right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by either Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrowers in any
case shall entitle either Borrower to any other or further notice or demand in
similar or other circumstances.


(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders, except as otherwise
expressly provided in the definition of “LIBO Rate” set forth in Section 1.01;
provided, however, that no such agreement shall (i) decrease the principal
amount of, or extend the maturity of or any scheduled principal payment date or
date for the payment of any interest on any Loan or any date for reimbursement
of an L/C Disbursement, or waive or excuse any such payment or any part thereof,
or decrease the rate of interest on any Loan or L/C Disbursement, without the
prior written consent of each Lender directly and adversely affected thereby,
(ii) increase or extend the Commitment of any Lender without the prior written
consent of such Lender, (iii) decrease the Commitment Fees or L/C Participation
Fees of any Lender, or extend the date of payment of such fees, without the
prior written consent of such Lender, (iv) amend or modify the pro rata sharing
requirements of Section 2.15 without the prior written consent of each Lender
(it being understood and agreed that “amend and extend” transactions which
provide for different interest rates and fees for extending Lenders shall only
require the consent of the extending Lenders and the Required Lenders), (v)
amend or modify the provisions of this Section 10.08 or Section 10.04(i) or the
definition of the term “Required Lenders” without the prior written consent of
each Lender, or (vi) release El Paso from its guarantee hereunder or release any
Subsidiary from any guarantee of the El Paso Obligations, without the prior
written consent of each Lender; provided further, however, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Syndication Agent or any Issuing Bank hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, the Syndication Agent or such Issuing Bank, respectively.
 
90

--------------------------------------------------------------------------------



(c)           Notwithstanding anything herein to the contrary, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent that by its terms
requires the consent of all the Lenders or each affected Lender may be effected
with the consent of the applicable Lenders other than Defaulting Lenders),
except that (x) the Commitment of any Defaulting Lender may not be increased or
extended, or the maturity of any of its Loans may not be extended, the rate of
interest on any of its Loans may not be reduced and the principal amount of any
of its Loans may not be forgiven, in each case without the consent of such
Defaulting Lender and (y) any amendment, waiver or consent requiring the consent
of all the Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than the other affected Lenders shall require
the consent of such Defaulting Lender.


SECTION 10.09.   Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or L/C
Disbursement, together with all fees, charges and other amounts which are
treated as interest on such Loan or L/C Disbursement under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or the applicable Issuing Bank in accordance with
applicable law, the rate of interest payable in respect of such Loan or L/C
Disbursement hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan or L/C Disbursement
but were not payable as a result of the operation of this Section 10.09 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or L/C Disbursements or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender; provided that at any time Texas law shall
establish the Maximum Rate, the Maximum Rate shall be the “weekly ceiling”
(formerly known as the indicated (weekly) rate ceiling in Article 1.04, Subtitle
1, Title 79, of the Revised Civil Statutes of Texas, as amended) described in
and computed in accordance with Chapter 303 of the Texas Finance Code, as
amended; provided further that, to the extent permitted by such Article, the
Administrative Agent may from time to time by notice to each Borrower revise the
election of such interest rate ceiling as such ceiling affects then current or
future balances of the Loans.
 
91

--------------------------------------------------------------------------------



SECTION 10.10.   Entire Agreement. THIS AGREEMENT, THE FEE LETTER AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT BETWEEN THE PARTIES RELATIVE TO
THE SUBJECT MATTER HEREOF. ANY OTHER PREVIOUS AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF IS SUPERSEDED BY THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS. NOTHING IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS,
EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE
PARTIES HERETO AND THERETO ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES
UNDER OR BY REASON OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.


SECTION 10.11.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.


SECTION 10.12.   Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions. Without limiting the foregoing provisions of this
Section, if and to the extent that the enforceability of any provision of this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or any Issuing Bank, as
applicable, then such provision shall be deemed to be in effect only to the
extent not so limited.
 
92

--------------------------------------------------------------------------------



SECTION 10.13.   Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (including, without limitation, by Adobe portable
document format file (also known as a “PDF” file)) shall be as effective as
delivery of a manually signed counterpart of this Agreement.


SECTION 10.14.  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


SECTION 10.15.   Jurisdiction; Consent to Service of Process. xxxii) Each
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against either Borrower or its respective properties in the courts of any
jurisdiction.


(b)           Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


(c)           Each party to this Agreement (other than the Trustee) irrevocably
consents to service of process in the manner provided for notices in Section
10.01. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.


SECTION 10.16.   Confidentiality. The Administrative Agent, each Issuing Bank
and each of the Lenders agrees to keep confidential (and to use its best efforts
to cause its respective agents and representatives to keep confidential) the
Information (as defined below) and all copies thereof, extracts therefrom and
analyses or other materials based thereon, except that the Administrative Agent,
any Issuing Bank or any Lender shall be permitted to disclose Information (a) to
such of its respective officers, directors, employees, agents, affiliates and
representatives as need to know such Information, (b) to the extent requested by
any regulatory authority, (c) to the extent otherwise required by applicable
laws and regulations or by any subpoena or similar legal process, (d) in
connection with any suit, action or proceeding relating to the enforcement of
its rights hereunder or under the other Loan Documents, (e) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 10.16 or (ii) becomes available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrowers, or (f) to the extent permitted by Section 10.04(g). For the
purposes of this Section 10.16, “Information” shall mean all financial
statements, certificates, reports, agreements and information (including all
analyses, compilations and studies prepared by the Administrative Agent, any
Issuing Bank or any Lender based on any of the foregoing) that are received from
the Borrowers and related to the Borrowers, any shareholder of El Paso or any
employee, customer or supplier of either Borrower, other than any of the
foregoing that were available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to its disclosure thereto by either
Borrower, and which are in the case of Information provided after January 14,
2014, clearly identified at the time of delivery as confidential. The provisions
of this Section 10.16 shall remain operative and in full force and effect until
the third anniversary of the date of termination of this Agreement.
 
93

--------------------------------------------------------------------------------



SECTION 10.17. Texas Revolving Credit Statute. If, notwithstanding the
provisions of Section 10.07, Texas law shall be applied by any Governmental
Authority to this Agreement, the other Loan Documents or the obligations of
either Borrower hereunder or thereunder, each Borrower hereby agrees that the
provisions of Chapter 346 of the Texas Finance Code, as amended (formerly found
in Chapter 15 of Subtitle 3, Title 79, of the Revised Civil Statutes of Texas,
1925, as amended), shall not govern or in any manner apply to its obligations
hereunder or thereunder.


SECTION 10.18.  No Recourse; Multiple Capacities. xxxiii) Wherever in this
Agreement or the other Loan Documents BONY has undertaken any obligations in its
capacity as Trustee, it has done so solely in such capacity and not in its
individual capacity. Notwithstanding any other provision of this Agreement,
BONY, in its individual capacity, shall not be personally liable for the
obligations or liabilities of the Trustee hereunder or under any other Loan
Document and no party hereto or to any other Loan Document, or any Affiliate
thereof, shall commence any action or proceeding, or make any claim, or shall
join with or authorize any other Person to commence any action or proceeding or
make any claim, against BONY in its individual capacity under or in connection
with this Agreement or any other Loan Document. Each of the parties hereto
acknowledges and agrees that no provision contained herein or in any other Loan
Document provides for any recourse by the Administrative Agent, any Issuing Bank
or any Lender against the Trustee other than to the Trust Estate.


(b)           Each party to this Agreement acknowledges that Section 6.1 of the
Trust Agreement imposes limitations on the liability of BONY in its capacity as
Trustee; provided, however, that notwithstanding any provision to the contrary
contained in Section 6.1 of the Trust Agreement, the sole recourse against the
Trustee for any claim by the Administrative Agent, any Issuing Bank or any
Lender under this Agreement and the other Loan Documents shall be to the Trust
Estate.


SECTION 10.19.   Limited Representations, Warranties and Covenants of Trustee.
With respect to the representations, warranties and covenants of the Trustee in
the Loan Documents, including the representations and warranties contained in
Article III, the affirmative covenants contained in Article V and the negative
covenants contained in Article VI, it is understood and agreed that (a) the
Trustee has made no independent inquiry as to (i) the assets placed in trust
into the Rio Grande Resources Trust II or (ii) any facts concerning El Paso and
the Subsidiaries or as to the status or condition of any of their assets or any
disclosures made by them and (b) the Trustee’s representations, warranties and
covenants are limited to itself in its capacity as Trustee and only to the
extent that the matters contained therein are within its control and relate to
the Trust Agreement (including, without limitation, the assets held by it as
Trustee under the Trust Agreement), the Purchase Contract and the Loan
Documents, and no such representation, warranty or covenant shall apply to BONY,
including any property, assets or business of BONY, in its individual capacity.
The Trustee makes no representation or warranty with respect to the accuracy of
any representations or warranties of El Paso or the Subsidiaries.
 
94

--------------------------------------------------------------------------------



SECTION 10.20.   USA Patriot Act Notice. Each Lender, each Issuing Bank and each
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender, such Issuing Bank or such Agent, as applicable, to
identify the Borrowers in accordance with the USA Patriot Act.


SECTION 10.21. Amendment and Restatement. xxxiv) The Borrowers, the
Administrative Agent, the Syndication Agent, the Issuing Banks and the Lenders
hereby agree that upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended and
restated in their entirety by the terms and conditions of this Agreement and the
terms and provisions of the Existing Credit Agreement, except as otherwise
provided in the next paragraph, shall be superseded by this Agreement.


(b)           Notwithstanding the amendment and restatement of the Existing
Credit Agreement by this Agreement, the Borrowers shall continue to be liable to
the Agents, the Issuing Banks, the Lenders and the other Indemnitees with
respect to agreements on the part of the Borrowers under the Existing Credit
Agreement to indemnify and hold harmless the Agents, the Issuing Banks, the
Lenders and the other Indemnitees from and against all losses, claims, damages,
liabilities, costs, charges and expenses to which the Agents, the Issuing Banks,
the Lenders and the other Indemnitees may be subject arising in connection with,
and as provided in, the Existing Credit Agreement. This Agreement is given as a
substitution of, and not as a payment of, the obligations of the Borrowers under
the Existing Credit Agreement and is not intended to constitute a novation of
the Existing Credit Agreement. Upon the effectiveness of this Agreement all
amounts outstanding and owing by the Borrowers under the Existing Credit
Agreement as of the date hereof shall constitute obligations hereunder.


(c)           Each of the parties hereto hereby agrees that the Administrative
Agent may, on the Effective Date, take any and all actions as may be reasonably
necessary to ensure that, after giving effect to the amendment and restatement
of the Existing Credit Agreement by this Agreement, the outstanding Loans (if
any) are held by the Lenders in accordance with their Applicable Percentages.
This may be accomplished at the discretion of the Administrative Agent,
following consultation with El Paso, (i) by requiring the outstanding Loans to
be prepaid with the proceeds of a new Borrowing, (ii) by permitting the
Borrowings outstanding on the Effective Date to remain outstanding until the
last day of the respective Interest Periods therefor, even though the Lenders
would hold the Loans comprising such Borrowings other than in accordance with
their Applicable Percentages, (iii) by requiring each New Lender and each
Effective Date Increasing Lender, if any, to purchase by assignment from the
Existing Lenders (in which case the Existing Lenders shall assign to the New
Lenders and the Effective Date Increasing Lenders) such portion of the
outstanding Loans, if any, owing to them as shall be designated by the
Administrative Agent such that, after giving effect to all such purchases and
assignments, the outstanding Loans owing to each Lender shall equal such
Lender’s Applicable Percentage of the aggregate amount of Loans owing to all
Lenders or (iv) by any combination of the foregoing. Any prepayment described in
this paragraph (c) shall be subject to Section 2.14, but shall otherwise be
without premium or penalty. In addition, on the Effective Date, each New Lender
and each Effective Date Increasing Lender, if any, shall be deemed to have
purchased by assignment from the Existing Lenders (and the Existing Lenders
shall be deemed to have assigned to the New Lenders and the Effective Date
Increasing Lenders) a portion of the participations then held by the Existing
Lenders in the outstanding L/C Exposure, such that, after giving effect to all
such deemed purchases and assignments, each Lender’s L/C Exposure shall equal
such Lender’s Applicable Percentage of the aggregate L/C Exposure at such time.
Each Borrower, the Resigning Agent, the Issuing Bank (as defined in the Existing
Credit Agreement) and each Existing Lender hereby (A) consents to the
assignments to each Lender on the Effective Date contemplated by this Section
and (B) waives the requirement under Section 10.04(b)(iv) of the Existing Credit
Agreement for the execution and delivery of an Assignment and Acceptance (as
defined under the Existing Credit Agreement) in respect of such assignments.
Each New Lender and Effective Date Increasing Lender consents to the assignments
to such Lender on the Effective Date contemplated by this Section.
 
95

--------------------------------------------------------------------------------



(d)           By execution of this Agreement all parties hereto agree that each
of the other Loan Documents is hereby amended such that all references to the
Existing Credit Agreement and the obligations of the Borrowers thereunder shall
be deemed to refer to this Agreement and the continuation of the Borrowers’
obligations hereunder.


SECTION 10.22.  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto acknowledges that any liability of any Lender or
Issuing Bank that is an EEA Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:


(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any Issuing Bank that is an EEA Financial
Institution; and


(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:


(i)           a reduction in full or in part or cancellation of any such
liability;
 
96

--------------------------------------------------------------------------------



(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
97

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
EL PASO ELECTRIC COMPANY
       
By:
/s/ Nathan T. Hirschi
   
Name: Nathan T. Hirschi
   
Title: Senior Vice President and Chief Financial Officer



[Signature Page to Third Amended and Restated Credit Agreement (El Paso Electric
Company)]
 
S-1

--------------------------------------------------------------------------------

 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual capacity,
but solely in its capacity as Trustee
       
By:
/s/ Karen Yu
   
Name: Karen Yu
   
Title: Vice President



[Signature Page to Third Amended and Restated Credit Agreement (El Paso Electric
Company)]
 
S-2

--------------------------------------------------------------------------------

 
MUFG UNION BANK, N.A., as Administrative Agent, Syndication Agent, an Issuing
Bank and a Lender
       
By:
/s/ Eric Otieno
   
Name: Eric Otieno
   
Title: Vice President



[Signature Page to Third Amended and Restated Credit Agreement (El Paso Electric
Company)]
 
S-3

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as Resigning Agent, an Issuing Bank and a Lender
       
By:
/s/ Nancy R. Barwig
   
Name: Nancy R. Barwig
   
Title: Credit Risk Director



[Signature Page to Third Amended and Restated Credit Agreement (El Paso Electric
Company)]
 
S-4

--------------------------------------------------------------------------------

 
MIZUHO BANK, LTD., as an Issuing Bank and a Lender
       
By:
/s/ Donna DeMagistris
   
Name: Donna DeMagistris
   
Title: Authorized Signatory



[Signature Page to Third Amended and Restated Credit Agreement (El Paso Electric
Company)]
 
S-5

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank and a Lender
       
By:
/s/ Jesse Tannuzzo
   
Name: Jesse Tannuzzo
   
Title: Vice President



[Signature Page to Third Amended and Restated Credit Agreement (El Paso Electric
Company)]
 
S-6

--------------------------------------------------------------------------------

 
U.S. BANK NATIONAL ASSOCIATION, as an Issuing Bank and a Lender
       
By:
/s/ John M. Eyerman
   
Name: John M. Eyerman
   
Title: Senior Vice President



[Signature Page to Third Amended and Restated Credit Agreement (El Paso Electric
Company)]
 
S-7

--------------------------------------------------------------------------------

 
COBANK, ACB, as a Lender
       
By:
/s/ Jake Good
   
Name: Jake Good
   
Title: Vice President



[Signature Page to Third Amended and Restated Credit Agreement (El Paso Electric
Company)]
 
 
S-8

--------------------------------------------------------------------------------